--------------------------------------------------------------------------------

Exhibit 10.1


EXECUTION VERSION

 
Published CUSIP Number:  26923LAA0
 
CREDIT AGREEMENT


Dated as of June 26, 2018


among


ETG ACQUISITION CORP.,
as Borrower,


SOUTH JERSEY INDUSTRIES, INC.,
as Guarantor,


THE SEVERAL LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,


and


BANK OF AMERICA, N.A.,
as Administrative Agent
 

--------------------------------------------------------------------------------


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED AND
TD SECURITIES (USA) LLC,
as Joint Lead Arrangers and Joint Book Runners
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

 
Page
   
ARTICLE I
   
DEFINITIONS
 
SECTION 1.01
Certain Defined Terms
1
SECTION 1.02
Computation of Time Periods
23
SECTION 1.03
Accounting Terms and Determinations
23
SECTION 1.04
Terminology
24
SECTION 1.05
Use of Defined Terms
24
 
ARTICLE II
   
LOANS
 
SECTION 2.01
Loans
25
SECTION 2.02
[Reserved]
25
SECTION 2.03
Procedure for Advances of Loans
25
SECTION 2.04
[Reserved]
26
SECTION 2.05
Fees
26
SECTION 2.06
Reduction of Commitments
26
SECTION 2.07
Prepayment of Loans
27
SECTION 2.08
[Reserved]
27
SECTION 2.09
Evidence of Debt; Notes
27
SECTION 2.10
Interest Rates
28
SECTION 2.11
[Reserved]
30
SECTION 2.12
Interest Rate Determination; Changed Circumstances
30
SECTION 2.13
Voluntary Conversion of Loans
33
SECTION 2.14
Increased Costs
33
SECTION 2.15
Illegality
34
SECTION 2.16
Nature of Obligations of Lenders Regarding Loans; Pro Rata Treatment; Assumption
by the Administrative Agent
34
SECTION 2.17
Taxes
35
SECTION 2.18
Defaulting Lenders
39
SECTION 2.19
[Reserved]
40
SECTION 2.20
[Reserved]
40
SECTION 2.21
Mitigation Obligations; Replacement of Lenders
40

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

 
Page
   
ARTICLE III
   
[RESERVED]
 
ARTICLE IV
   
CONDITIONS PRECEDENT
 
SECTION 4.01
Conditions to Effectiveness
41
SECTION 4.02
Conditions Precedent to Funding
43
SECTION 4.03
Availability
45
SECTION 4.04
Reliance on Certificates
45
     
ARTICLE V
   
REPRESENTATIONS AND WARRANTIES
 
SECTION 5.01
Representations and Warranties of the Borrower
46
     
ARTICLE VI
   
COVENANTS OF THE BORROWER
 
SECTION 6.01
Affirmative Covenants
51
SECTION 6.02
Negative Covenants
54
SECTION 6.03
Reporting Requirements
55
SECTION 6.04
Financial Covenants
58
 
ARTICLE VII
   
EVENTS OF DEFAULT
 
SECTION 7.01
Events of Default
58
SECTION 7.02
Upon an Event of Default
60
SECTION 7.03
Rights and Remedies Cumulative; Non-Waiver; Etc
60
 
ARTICLE VIII
   
THE ADMINISTRATIVE AGENT
 
SECTION 8.01
Appointment and Authority
61
SECTION 8.02
Rights as a Lender
61
SECTION 8.03
Exculpatory Provisions
62
SECTION 8.04
Reliance by Administrative Agent
63

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

   
Page
     
SECTION 8.05
Delegation of Duties
63
SECTION 8.06
Resignation of Administrative Agent
63
SECTION 8.07
Non-Reliance on Administrative Agent and Other Lenders
65
SECTION 8.08
No Other Duties, Etc
65
SECTION 8.09
Administrative Agent May File Proofs of Claim
65
SECTION 8.10
Lender Representations Concerning ERISA
66
 
ARTICLE IX
   
MISCELLANEOUS
 
SECTION 9.01
Amendments, Etc
68
SECTION 9.02
Notices, Etc
68
SECTION 9.03
No Waiver; Remedies
71
SECTION 9.04
Set-off
71
SECTION 9.05
Indemnification
72
SECTION 9.06
[Reserved]
74
SECTION 9.07
Costs, Expenses and Taxes
74
SECTION 9.08
[Reserved]
75
SECTION 9.09
Benefit of Agreement
75
SECTION 9.10
Severability
79
SECTION 9.11
Governing Law
79
SECTION 9.12
Headings
79
SECTION 9.13
Submission To Jurisdiction; Waivers
79
SECTION 9.14
Acknowledgments
80
SECTION 9.15
Waivers of Jury Trial
80
SECTION 9.16
Confidentiality
81
SECTION 9.17
Counterparts; Integration; Effectiveness; Electronic Execution
82
SECTION 9.18
Reversal of Payments
82
SECTION 9.19
No Advisory or Fiduciary Responsibility
83
SECTION 9.20
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
84
 
ARTICLE X
   
GUARANTY
 
SECTION 10.01
Guaranty
84
SECTION 10.02
Rights of Lenders
85
SECTION 10.03
Certain Waivers
85
SECTION 10.04
Obligations Independent
86
SECTION 10.05
Subrogation
86
SECTION 10.06
Termination; Reinstatement
86
SECTION 10.07
Subordination
86

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
 

   
Page
     
SECTION 10.08
Stay of Acceleration
87
SECTION 10.09
Condition of Borrower
87
SECTION 10.10
Representations and Warranties
87
SECTION 10.11
Termination
87

 

--------------------------------------------------------------------------------

EXHIBITS
 
EXHIBIT A-
Form of Note
EXHIBIT B
Form of Notice of Borrowing
EXHIBIT C
Form of Solvency Certificate
EXHIBIT D
Form of Notice of Account Designation
EXHIBIT E
Form of Notice of Conversion/Continuation
EXHIBIT F
Form of Assignment and Assumption
EXHIBIT G
Form of Compliance Certificate
EXHIBIT I
Form of Tax Compliance Certificate

 
SCHEDULES
 
SCHEDULE I
Commitment Schedule
SCHEDULE II
Ownership

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT


This CREDIT AGREEMENT (as it may be amended, supplemented or otherwise modified
in accordance with the terms hereof at any time and from time to time, this
“Agreement”) dated as of June 26, 2018, among ETG ACQUISITION CORP., a New
Jersey corporation and a newly formed, wholly owned domestic subsidiary of the
Company (as defined below) (the “Borrower”), SOUTH JERSEY INDUSTRIES, INC., a
New Jersey corporation (the “Company”), the several banks and other financial
institutions from time to time parties to this Agreement (each a “Lender” and
collectively, the “Lenders”), and BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States of
America (“Bank of America”), as administrative agent for the Lenders hereunder
(in such capacity, together with its successors and permitted assigns in such
capacity, the “Administrative Agent”).


PRELIMINARY STATEMENTS


WHEREAS, the Company intends to acquire the Acquired Business indirectly through
the Borrower pursuant to the terms and conditions of the Acquisition Agreement;


WHEREAS, in connection with the Elizabethtown Gas Acquisition, the Company has
requested that the Lenders make term loans to the Borrower on the Closing Date
in an aggregate principal amount of up to $530,000,000 for purposes of funding a
portion of the Acquisition Consideration;


WHEREAS, the Lenders are willing, on the terms and subject to the conditions set
forth in this Agreement, to extend credit under this Agreement as more
particularly hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:


ARTICLE I
 
DEFINITIONS


SECTION 1.01             Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):


“Acquired Business” means the business and operations of the Elizabethtown Gas
operating division of the Seller.
 

--------------------------------------------------------------------------------

“Acquired Business Material Adverse Effect” means a material adverse effect on
(a) the business, assets, properties, results of operations, or condition
(financial or otherwise) of the Business (as defined in the Acquisition
Agreement as in effect on October 15, 2017), taken as a whole, or (b) the
ability of the Seller to perform its obligations under the Acquisition Agreement
and consummate the transactions contemplated thereby on a timely basis;
provided, however, that in the case of clause (a) only, (1) the determination of
Acquired Business Material Adverse Effect shall take into account any payment,
indemnification or other obligation that Seller agrees to make, provide or
assume in order to cure or mitigate any such effect and (2) Acquired Business
Material Adverse Effect shall not include any fact, circumstance, effect,
change, event or development that results from or arises out of (i) the
announcement or pendency of the Acquisition Agreement and the transactions
contemplated thereby (including, but not limited to, any adverse effect
resulting from any action by a Governmental Entity (as defined in the
Acquisition Agreement on October 15, 2017) taken in connection with the Required
Regulatory Approvals (as defined in the Acquisition Agreement on October 15,
2017)), (ii) any change in the conditions in the international, national or
regional economy, financial markets, capital markets or commodities markets,
including changes in interest rates or exchange rates, (iii) any change in
international, national, regional, or local regulatory or political conditions,
(iv) any change in Law (as defined in the Acquisition Agreement as in effect on
October 15, 2017), regulation or accounting principle (or authoritative
interpretation thereof), (v) any change in GAAP (as defined in the Acquisition
Agreement as in effect on October 15, 2017) or in the generally applicable
principles used in the preparation of the financial statements as required by
the NJBPU (as defined in the Acquisition Agreement on October 15, 2017), (vi)
any changes or developments in national, regional, state or local wholesale or
retail markets for natural gas or related products, including those due to
actions by competitors or due to changes in commodities prices or hedging
markets therefor, (vii) any changes or developments in national, regional, state
or local natural gas transmission or distribution systems, (viii) any changes or
developments in national, regional, state, or local wholesale or retail natural
gas prices, (ix) acts expressly permitted by the Acquisition Agreement or
consented to or requested by Buyer (as defined in the Acquisition Agreement on
October 15, 2017), (x) geopolitical conditions, the outbreak or escalation of
hostilities, any acts of war, sabotage or terrorism, or any escalation or
worsening of any such acts of war, sabotage or terrorism, (xi) any failure to
meet any internal or published projections, forecasts, estimates or predictions
in respect of recoveries, revenues, earnings or other financial or operating
metrics for any period and (xii) any changes in weather or climate or acts of
God; provided further, that with respect to clauses (ii) - (viii) and (x), such
impact shall be excluded only to the extent it is not disproportionately adverse
to the Business (as defined in the Acquisition Agreement as in effect on October
15, 2017), taken as a whole, as compared to other businesses operating in the
same industry.


“Acquisition” means any transaction or series of related transactions by which
the Borrower or any Subsidiary directly or indirectly (a) acquires all or
substantially all of the assets comprising one or more business units of any
other Person, whether through purchase of assets, merger or otherwise or (b)
acquires (in one transaction or as the most recent transaction in a series of
transactions) at least a majority of the Capital Stock of any other Person or a
majority of the Capital Stock of such Person having ordinary voting power for
the election of directors or members of a similar governing body of such Person.


“Acquisition Agreement” means that certain Asset Purchase Agreement, dated as of
October 15, 2017, between the Seller and the Company.


“Acquisition Agreement Representations” means such of the representations made
by or with respect to the Acquired Business in the Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the
Company (or a Subsidiary of the Company) has the right to terminate their
obligations under the Acquisition Agreement, or to decline to consummate the
Elizabethtown Gas Acquisition pursuant to the Acquisition Agreement, as a result
of a breach of such representations in the Acquisition Agreement.
 
2

--------------------------------------------------------------------------------

“Acquisition Consideration” means the aggregate cash consideration set forth in
the Acquisition Agreement in connection with the Elizabethtown Gas Acquisition.


“Administrative Agent” has the meaning assigned to that term in the preamble
hereto.


“Administrative Agent’s Office” means the office of the Administrative Agent as
set forth in Section 9.02.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010, as amended, and the rules and regulations thereunder, and
other similar legislation.


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person.  A Person shall be deemed to control another entity if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.


“Agreement” means this Credit Agreement, as it may be amended, supplemented or
otherwise modified in accordance with the terms hereof at any time and from time
to time.


“Applicable Base Rate Margin” shall have the meaning set forth in the definition
of Applicable Margin.


“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses, and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi–judicial tribunal (including, without limitation, those
pertaining to health, safety, the environment or otherwise).


“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified in such Lender’s administrative questionnaire delivered to
the Administrative Agent, or such other office of such Lender as such Lender may
from time to time specify to the Borrower and the Administrative Agent.


“Applicable LIBOR Margin” shall have the meaning set forth in the definition of
Applicable Margin.


“Applicable Margin” means, for the applicable interest rate on Loans made to the
Borrower, the rate per annum as set forth in the “Pricing Grid” below,
determined by reference to the Debt Ratings:
 
3

--------------------------------------------------------------------------------

Pricing Grid
 
Tier
Debt Ratings
Applicable Base Rate
Margin
Applicable LIBOR Margin
I
> A/A2
0.000%
0.750%
II
A-/A3
0.000%
0.900%
III
BBB+/Baa1
0.050%
1.050%
IV
BBB/Baa2
0.200%
1.200%
V
< BBB-/Baa3
0.350%
1.350%

 
The Applicable Margin shall be adjusted effective on the next Business Day
following any change in the Borrower’s or the Company’s Debt Ratings, as
applicable.  The Borrower shall notify the Administrative Agent in writing
promptly after becoming aware of any change in its Debt Ratings.  As of the
Effective Date, the Debt Ratings in effect are those for pricing Tier III.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and TD
Securities (USA) LLC, each in its capacity as a joint lead arranger and joint
book runner, and their successors and assigns.


“Assignment and Assumption” means an Assignment and Assumption executed in
accordance with Section 9.09 in the form attached hereto as Exhibit F or any
other form approved by the Administrative Agent.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” has the meaning assigned to that term in the preamble hereto.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the LIBOR Rate plus 1.00%.  The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate.  Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change. Notwithstanding the foregoing, if at any
time the Base Rate shall be less than zero, the Base Rate shall be deemed to be
zero for all purposes in this Agreement.
 
4

--------------------------------------------------------------------------------

“Base Rate Loan” means all Loans, or portions thereof, bearing interest based on
the Base Rate.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.


“Borrower” has the meaning assigned to that term in the preamble hereto.


“Bridge Commitment Letter” means that certain Commitment Letter, dated as of
October 15, 2017, among the Company, Bank of America, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Toronto-Dominion Bank, New York Branch, TD
Securities (USA) LLC, Guggenheim Securities, LLC, Chain Bridge Opportunistic
Funding, LLC and Guggenheim Life and Annuity Company.


“Bridge Facility” means that certain $2.6 billion senior unsecured bridge term
loan credit facility to be provided pursuant to the Bridge Commitment Letter,
or, as applicable, the commitments therefor (the commitments for which Bridge
Facility have been reduced to $1,003,456,264.75 as of June 19, 2018).


“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday or Sunday or a legal holiday on which banks
in New York, New York, are authorized or required to be closed for the conduct
of their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.


“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred interest, any limited or general partnership interest
and any limited liability company membership interest.


“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. § 9601, et seq., as amended from time to time, and any
regulations promulgated thereunder.
 
5

--------------------------------------------------------------------------------

“Change in Control” means (a) the Company shall cease at any time to own,
directly or indirectly, at least 100% of the Capital Stock having voting rights
of the Borrower, or (b) the occurrence of either of the following:  (i) any
entity, person (within the meaning of Section 14(d) of the Exchange Act) or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
which theretofore was beneficial owner (as defined in Rule 13d‑3 under the
Exchange Act) of less than 30% of the Company’s then outstanding common stock
either (x) acquires shares of common stock of the Company in a transaction or
series of transactions that results in such entity, person or group directly or
indirectly owning beneficially 30% or more of the outstanding common stock of
the Company, or (y) acquires, by proxy or otherwise, the right to vote for the
election of directors, for any merger, combination or consolidation of the
Company or any of its direct or indirect Subsidiaries, or, for any other matter
or question, more than 30% of the then outstanding voting securities of the
Borrower; or (ii) a majority of the directors of the board of directors of the
Company fail to consist of Continuing Directors.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, including any Regulatory Change or (c) the making or
issuance of any request, guideline or directive (whether or not having the force
of law) by any Governmental Authority.


“Closing Date” means the date on which the Elizabethtown Gas Acquisition is
consummated and the conditions precedent set forth in Section 4.02 have been
satisfied (or waived in accordance with Section 9.01).


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.


“Commitment” means, with respect to each Lender, its obligation to make Loans to
the Borrower pursuant to Section 2.01 in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule I or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.


“Commitments” means the total of the Lenders’ Commitments.


“Commitment Percentage” means for each Lender, a fraction (expressed as a
decimal) the numerator of which is the Commitment of such Lender at such time
and the denominator of which are the Commitments of all of the Lenders at such
time.  The initial Commitment Percentage of each Lender is set out on Schedule
I.


“Company” has the meaning assigned to that term in the preamble hereto.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.


“Consolidated” means, when used with reference to any accounting term, the
amount described by such accounting term, determined on a consolidated basis in
accordance with GAAP, after elimination of intercompany items.
 
6

--------------------------------------------------------------------------------

“Consolidated Total Capitalization” means the sum of (a) Indebtedness of the
Borrower and its Consolidated Subsidiaries, without duplication, plus (b)
Mandatorily Convertible Securities of the Borrower, plus (c) the sum of the
Capital Stock (excluding treasury stock and capital stock subscribed for and
unissued) and surplus (including earned surplus, capital surplus, translation
adjustment and the balance of the current profit and loss account not
transferred to surplus) accounts of the Borrower and its Consolidated
Subsidiaries appearing on a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, in each case prepared as of the date of determination
in accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 4.02(f), after eliminating all
intercompany transactions and all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries.


“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election.


“Convert”, “Conversion” and “Converted” each refers to a conversion of a Loan of
one Type into a Loan of another Type pursuant to Section 2.13 or the selection
of a new, or the renewal of the same, Interest Period for a LIBOR Rate Loan
pursuant to Section 2.13.


“Debt Ratings” means the ratings determined by a Rating Agency and shall be
based upon the availability of such ratings as follows:


(a)           The senior unsecured non-credit enhanced debt ratings of the
Borrower by each Rating Agency, subject to the paragraph following immediately
below.


(b)           If one, but not both, of the Rating Agencies has a senior
unsecured non-credit enhanced debt rating of the Borrower, then the senior
unsecured non-credit enhanced debt rating of the Borrower by either Moody’s or
S&P, as applicable.


(c)           If neither Rating Agency has a senior unsecured non-credit
enhanced debt rating of the Borrower, then both the issuer rating assigned to
the Borrower by Moody’s and the issuer credit rating assigned to the Borrower by
S&P, subject to paragraph following immediately below.


(d)           If none of (a), (b), or (c) above are available, then either the
issuer rating assigned to the Borrower by Moody’s or the issuer credit rating
assigned to the Borrower by S&P, as applicable.


(e)            If none of (a), (b), (c) or (d) above are available, then the
Debt Ratings shall be determined by reference to the ratings determined by a
Rating Agency for the Company by replacing each instance of the word “the
Borrower” with “the Company” in clauses (a), (b), (c) and (d) above.


(f)            If none of the above are available, then Pricing Level V shall
apply.
 
7

--------------------------------------------------------------------------------

For purposes of the foregoing:  if the Debt Ratings of the Borrower (or the
Company, if applicable) established or deemed to have been established by the
two Rating Agencies shall fall within different “Tiers” on the chart set forth
above, then (i) in any case where the ratings differential is one tier, the
higher rating will apply and (ii) in any case where the ratings differential is
two tiers or more, the tier one below the higher of the two will apply.


Notwithstanding anything herein to the contrary, if the rating system of either
Rating Agency shall change, or if either Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Borrower, the Administrative
Agent and the Lenders shall negotiate in good faith to amend the definition of
Debt Ratings to reflect such changed rating system or the unavailability of
ratings from either or both Rating Agencies, and, pending the effectiveness of
any such amendment, the applicable tier shall be determined by reference to the 
Debt Ratings of the Borrower most recently in effect prior to such change or
cessation.


“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.


“Default” means any event or condition that would constitute an Event of Default
but for the requirement that notice be given or time elapse or both.


“Default Rate” means a per annum rate equal to 2% greater than (i) in the case
of each Base Rate Loan, the Base Rate plus the Applicable Base Rate Margin then
in effect and (ii) in the case of each LIBOR Rate Loan, the LIBOR Rate for such
Interest Period, plus the Applicable LIBOR Margin then in effect.


“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent or any Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.18(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.
 
8

--------------------------------------------------------------------------------

“Disclosure Documents” means the Company’s Annual Report on Form 10 K for the
year ended December 31, 2017, Company’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2018, and any Current Report on Form 8-K delivered to
the Administrative Agent and the Lenders at least three (3) Business Days prior
to the Effective Date.


“Disqualified Institutions” means, collectively, those Persons that are (i)
competitors of the Company or its Subsidiaries or the Acquired Business,
identified in writing by the Company to the Administrative Agent from time to
time (it being understood that, notwithstanding anything herein to the contrary,
in no event shall a supplement apply retroactively to disqualify any parties
that have previously acquired an assignment or participation interest hereunder
that is otherwise permitted hereunder, but upon the effectiveness of such
designation, any such party may not acquire any additional Commitments, Loans or
participations), (ii) such other Persons identified in writing by the Company to
the Administrative Agent prior to the Effective Date and (iii) Affiliates of the
Persons identified pursuant to clauses (i) or (ii) that are either clearly
identifiable by name or identified in writing by the Company to the
Administrative Agent; it being understood and agreed that none of the Arrangers
or any of their respective Affiliates shall be designated a Disqualified
Institution.


“Dollar” or “$” means dollars in lawful currency of the United States of
America.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
9

--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date on which the conditions precedent set forth in
Section 4.01 have been satisfied (or waived in accordance with Section 9.01).


“Electronic Means” shall have the meaning set forth in Section 6.03.


“Elizabethtown Gas Acquisition” means the Company’s acquisition, directly or
indirectly, of the Acquired Business from the Seller pursuant to the Acquisition
Agreement.


“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA that is maintained for employees of the Borrower or, in
the case of a Pension Plan or a Multiemployer Plan, maintained or contributed to
by the Borrower or any current or former ERISA Affiliate.


“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.


“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity, and whether or not incorporated in a judgment, decree
or order.


“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.


“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from or in any way associated with any Environmental
Requirements.


“Environmental Notices” means notice from any Environmental Authority or by any
other Authority, of possible or alleged noncompliance with or liability under
any Environmental Requirement, including without limitation any complaints,
citations, demands or requests from any Environmental Authority or from any
other Authority for correction of any violation of any Environmental Requirement
or any investigations concerning any violation of any Environmental Requirement.
 
10

--------------------------------------------------------------------------------

“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.


“Environmental Releases” means releases as defined in CERCLA or under any
applicable Environmental Requirement.


“Environmental Requirement” means any legal requirement relating to the
environment and applicable to the Borrower or its properties, including but not
limited to any such requirement under CERCLA or similar state legislation and
all federal, state and local laws, ordinances, regulations, orders, writs,
decrees and common law.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any Person who together with the Borrower or any of its
Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.


“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of Eurocurrency Liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.


“Event of Default” has the meaning assigned to that term in Section 7.01.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), gross receipts, branch profits Taxes, capital
stock Taxes or franchise Taxes, in each case, (i) imposed on it, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its Applicable Lending Office is located or (ii)
that are Other Connection Taxes, (b) in the case of a Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.21(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Applicable
Lending Office) except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Applicable Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.17(a), (c) Taxes
attributable to such Lender or Agent’s failure to comply with Section 2.17(f) or
Section 2.17(g), as applicable, and (d) any U.S. federal withholding taxes
imposed under FATCA.
 
11

--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.  Notwithstanding the foregoing, if at
any time the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for all purposes in this Agreement.


“Fee Letter” means that certain Fee Letter, dated as of May 29, 2018, among the
Company and Bank of America, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
TD Bank, N.A. and TD Securities (USA) LLC.


“Foreign Lender” means any Lender that is not a U.S. Person.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
12

--------------------------------------------------------------------------------

“Governmental Action” means all authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority, required to
be made by Borrower, other than routine reporting requirements the failure to
comply with which will not affect the validity or enforceability of this
Agreement or any other Loan Document or have a material adverse effect on the
transactions contemplated by this Agreement or any other Loan Document.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.


“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority having authority over
Borrower or Borrower’s operations, (c) the presence of which require
investigation or remediation under any Environmental Law or common law, (d) the
discharge or emission or release of which requires a permit or license under any
Environmental Law or other Governmental Action, (e) which are deemed to
constitute a nuisance or a trespass which pose a health or safety hazard to
Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.


“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, swap agreement (as
defined in 11 U.S.C. § 101), interest rate or currency hedge agreement, and any
put, call or other agreement or arrangement designed to protect such Person
against fluctuations in interest rates or currency exchange rates.


“Indebtedness” means, for any Person, all obligations of such Person which in
accordance with GAAP should be classified on a balance sheet of such Person as
liabilities of such Person, and in any event shall include, without duplication,
all (a) indebtedness for borrowed money, (b) obligations evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations to pay the
deferred purchase price of property or services, (d) obligations as lessee under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases, (e) obligations as lessee under operating leases which have been
recorded as off-balance sheet liabilities, (f) obligations under Hedging
Obligations, (g) reimbursement obligations (contingent or otherwise) in respect
of outstanding letters of credit, (h) indebtedness of the type referred to in
clauses (a) through (f) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any lien or encumbrance on, or security interest in, property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness, and (i) obligations under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (g)
above.  For the avoidance of doubt and notwithstanding anything to the contrary
set forth above, Permitted Commodity Hedging Obligations, Capital Stock,
including Capital Stock having a preferred interest, and, solely for the purpose
of Section 6.04 and solely to the extent the aggregate principal amount thereof
does not exceed 15.0% of Consolidated Total Capitalization, Mandatorily
Convertible Securities, shall not constitute Indebtedness for purposes of this
Agreement.
 
13

--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.


“Indemnitee” has the meaning assigned to that term in Section 9.05.


“Information” has the meaning assigned to that term in Section 9.16.


“Informational Materials” has the meaning assigned to that term in Section 6.03.


“Interest Period” has the meaning assigned to that term in Section 2.10(b).


“Investment” shall mean any investment (including, without limitation, any loan
or advance) of the Borrower or any Subsidiary in or to any Person, whether
payment therefor is made in cash or Capital Stock of the Borrower or any
Subsidiary, and whether such investment is directly or indirectly by acquisition
of Capital Stock or Indebtedness, or by loan, advance, transfer of property out
of the ordinary course of business, capital contribution, equity or profit
sharing interest, extension of credit on terms other than those normal in the
ordinary course of business or otherwise.


“Lenders” has the meaning assigned to that term in the preamble hereto, and, in
each case, includes their respective successors and permitted assigns.


“Lending Office” means, as to each Lender, its office located at its address set
forth in such Lender’s administrative questionnaire delivered to the
Administrative Agent, or such other office as such Lender may hereafter
designate as its Lending Office by notice to the Borrower and the Administrative
Agent.


“LIBOR” means,


(a)           for any Interest Period with respect to a LIBOR Rate Loan, the
rate per annum equal to the London Interbank Offered Rate or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) (in such case, the “LIBO Rate”) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and
 
14

--------------------------------------------------------------------------------

(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to the LIBO Rate, at or about 11:00 a.m.,
London time determined two Business Days prior to such date for Dollar deposits
with a term of one month commencing that day;


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.  Notwithstanding
the foregoing, if at any time LIBOR shall be less than zero, such rate shall be
deemed to be zero for all purposes in this Agreement.


“LIBOR Rate” means (a) for any Interest Period with respect to any LIBOR Rate
Loan, a rate per annum (rounded upwards, if necessary, to the next higher
1/100th of 1%) determined by the Administrative Agent pursuant to the following
formula:
 
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage

 
for such LIBOR Rate Loan for such Interest Period (b) for any day with respect
to any Base Rate Loan bearing interest at a rate based on the LIBOR Rate, a rate
per annum (rounded upwards, if necessary, to the next higher 1/100th of 1%)
determined by the Administrative Agent pursuant to the following formula:
 
LIBOR Rate =
LIBOR
 
1.00-Eurodollar Reserve Percentage

 
for such Base Rate Loan for such day.


“LIBOR Rate Loan” means all Loans, or portions thereof, bearing interest at a
rate based on clause (a) of the definition of “LIBOR Rate”.


“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).


“LIBOR Successor Rate” has the meaning assigned to that term in Section 2.12(c).


“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
 
15

--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed
to own, subject to a Lien, any asset that it has acquired or holds subject to
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.


“Loan Documents” means this Agreement, the Notes and any other document
evidencing, relating to or securing any Loan, and any other document or
instrument delivered from time to time in connection with this Agreement or the
Notes, as such documents and instruments may be amended or supplemented from
time to time.


“Loan Party” means the Borrower, and subject to the terms and conditions of
Article X, and solely prior to the termination of the Company’s obligations
under Article X in accordance with Section 10.11, the Company.


“Loans” means those Base Rate Loans and LIBOR Rate Loans made pursuant to
Section 2.01.


“Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by the Borrower, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases (other than repayments, prepayments, redemptions or repurchases that
are to be settled by the issuance of Capital Stock by the Borrower or the
proceeds of which are concurrently applied to purchase Capital Stock from the
Borrower), in each case prior to at least 91 days after the later of the
Termination Date and the repayment in full of the Loans and all other amounts
due under this Agreement; provided, however, that Mandatorily Convertible
Securities shall exclude any Capital Stock.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries on a consolidated
basis, taken as a whole, (b) the ability of the Borrower to perform its
obligations under this Agreement or any of the other Loan Documents to which the
Borrower is a party or (c) the validity or enforceability against the Borrower
of this Agreement, any of the other Loan Documents to which the Borrower is a
party, or the rights and remedies of the Administrative Agent and the Lenders
hereunder or thereunder.


“MNPI” has the meaning assigned to that term in Section 6.03.


“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.


“Multiemployer Plan” means a “Multiemployer plan” as defined in Section
4001(a)(3) of ERISA which is subject to Title IV of ERISA to which the Borrower
or any ERISA Affiliate is making, or is accruing an obligation to make, or has
accrued an obligation to make contributions within the preceding five (5) years.
 
16

--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Note” means the promissory notes of the Borrower in favor of each Lender
requested pursuant to Section 2.09(b) evidencing the Loans made to the Borrower
and substantially in the form of Exhibit A, as such promissory notes may be
amended, modified, supplemented or replaced from time to time.


“Notice of Account Designation” has the meaning assigned to that term in Section
2.03(d).


“Notice of Borrowing” has the meaning assigned to that term in Section
2.03(a)(i).


“Notice of Conversion/Continuation” has the meaning assigned to that term in
Section 2.13.


“Obligations” means, in each case, whether now in existence or hereafter
arising:  (a) the principal of and interest on (including interest accruing
after the filing of any bankruptcy or similar petition) the Loans, (b) all
payment and other obligations owing by the Borrower to any Lender or the
Administrative Agent under any other agreement to which a Lender is a party (or
any Affiliate of a Lender) which is related to and permitted under this
Agreement or any of the other Loan Documents, and (c) all other fees and
commissions (including attorney’s fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Borrower or any Subsidiary to the Lenders or the Administrative Agent, in
each case under or in respect of this Agreement, any Note or any of the other
Loan Documents of every kind, nature and description, direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note, and
whether or not for the payment of money under or in respect of this Agreement,
any Note or any of the other Loan Documents.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jursidiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any transaction pursuant to or enforced any Loan
Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, other than any of the foregoing that constitute Excluded
Taxes.


“Participant” has the meaning assigned to that term in Section 9.09(d).
 
“Participant Register” has the meaning assigned to that term in Section 9.09(d).
 
17

--------------------------------------------------------------------------------

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the Borrower or any ERISA
Affiliate or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any current or former ERISA
Affiliates.


“Permitted Assignees” means such Persons identified by the Company to the
Administrative Agent on or prior to May 29, 2018.


“Permitted Commodity Hedging Obligations” means obligations of the Borrower with
respect to commodity agreements or other similar agreements or arrangements
entered into in the ordinary course of business designed to protect against, or
mitigate risks with respect to, fluctuations of commodity prices to which the
Borrower or any Subsidiary is exposed to in the conduct of its business so long
as (a) the management of the Borrower has determined that entering into such
agreements or arrangements are bona fide hedging activities which comply with
the Borrower’s risk management policies and (b) such agreements or arrangements
are not entered into for speculative purposes and are not of a speculative
nature.


“Permitted Indebtedness” means any of the following:


(a)           Indebtedness under this Agreement;


(b)           Indebtedness of the Borrower and its Subsidiaries so long as
before and immediately after the incurrence of such Indebtedness, the Borrower
is in compliance with Section 6.04; and


(c)           Indebtedness of the Borrower under Hedging Obligations covering a
notional amount not to exceed the face amount of outstanding Indebtedness.


“Permitted Investments” means, any of (a) with respect to the Borrower or any
Subsidiary, any Investment or Acquisition, or any expenditure or any incurrence
of any liability to make any expenditure for an Investment or Acquisition, other
than (i) any Investment or Acquisition the result of which would be to change
substantially the nature of the business of the Borrower and its Subsidiaries,
considered as a whole, as of the date of this Agreement, and reasonable
extensions thereof, (ii) any Investment that is in the nature of a hostile or
contested Acquisition, and (iii) any Investment that would result in a Default
or Event of Default; provided that the Elizabethtown Gas Acquisition shall be
deemed to be a Permitted Investment for all purposes hereunder, (b) marketable
direct obligations issued or unconditionally guaranteed by the United States or
any agency thereof maturing within one hundred twenty (120) days from the date
of acquisition thereof, (c) commercial paper maturing no more than one hundred
twenty (120) days from the date of creation thereof and currently having the
highest rating obtainable from either S&P or Moody’s, (d) certificates of
deposit or money market deposit maturing no more than one hundred twenty (120)
days from the date of creation thereof issued by commercial banks incorporated
under the laws of the United States, each having combined capital, surplus and
undivided profits of not less than $500,000,000 and having a rating in the “A”
category or better by a nationally recognized rating agency; provided that the
aggregate amount invested in such certificates of deposit shall not at any time
exceed $5,000,000 for any one such deposit and $10,000,000 for any one such
bank, or (e) time deposits maturing no more than thirty (30) days from the date
of creation thereof with commercial banks or savings banks or savings and loan
associations each having membership either in the FDIC or the deposits of which
are insured by the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder.
 
18

--------------------------------------------------------------------------------

“Permitted Liens” means, with respect to any Person, any of the following:


(a)           Liens for taxes, assessments or governmental charges not
delinquent or being contested in good faith and by appropriate proceedings and
for which adequate reserves in accordance with GAAP are maintained on such
Person’s books;


(b)           Liens arising out of deposits in connection with workers’
compensation, unemployment insurance, old age pensions or other social security
or retirement benefits legislation;


(c)           Deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds, and other obligations of like nature arising in the ordinary
course of such Person’s business, including, without limitation, deposits and
pledges of funds securing Permitted Commodity Hedging Obligations;


(d)           Liens imposed by law, such as mechanics’, workers’, materialmen’s,
carriers’ or other like liens arising in the ordinary course of such Person’s
business which secure the payment of obligations which are not past due or which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are maintained on such Person’s
books;


(e)           Rights of way, zoning restrictions, easements and similar
encumbrances affecting such Person’s real property which do not materially
interfere with the use of such property;


(f)            Liens securing Permitted Indebtedness of the type described in
clause (b) of the definition of “Permitted Indebtedness”;


(g)           Liens securing Permitted Indebtedness of the type described in
clause (c) of the definition of “Permitted Indebtedness,” not in excess of
$20,000,000 in the aggregate; and


(h)           Purchase money security interests for the purchase of equipment to
be used in such Person’s business, encumbering only the equipment so purchased,
and the proceeds thereof, and which secures only the purchase-money Indebtedness
incurred to acquire the equipment so purchased, which Indebtedness qualifies as
Permitted Indebtedness.


“Person” means an individual, partnership, corporation (including, without
limitation, a business trust), joint stock company, limited liability company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.
 
19

--------------------------------------------------------------------------------

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.


“Pre-Funded Acquisition Debt” means Indebtedness incurred for the purpose of
financing a significant acquisition (including for the avoidance of doubt the
Elizabethtown Gas Acquisition, and with significance otherwise calculated in
accordance with Article 11 of Regulation S-X under the Securities Act of 1933,
as amended), which Indebtedness is incurred prior to the date of consummation of
such significant acquisition; provided that such Indebtedness shall cease to
constitute Pre-Funded Acquisition Debt upon the earlier to occur of (i) the
consummation of such significant acquisition and (ii) 45 days after the
termination of the acquisition agreement for such significant acquisition.


“Private Lenders” means any Lenders that are not Public Lenders.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Public Lenders” has the meaning assigned to that term in Section 6.03.


“Rating Agency” means S&P and/or Moody’s.


“Register” has the meaning assigned to that term in Section 9.09(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Closing Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy including but
not limited to all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III; provided, however,
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act, Basel III and all requests, rules,
guidelines or directives thereunder or issued in connection therewith, shall be
deemed to be a “Regulatory Change”, regardless of the date enacted, adopted or
issued.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Removal Effective Date” has the meaning assigned to such term in Section
8.06(b).


“Required Lenders” means, prior to the Closing Date, Lenders whose aggregate
Commitment Percentages total more than 50% or, from and after the Closing Date,
Lenders who hold more than 50% of the Loans.
 
20

--------------------------------------------------------------------------------

“Resignation Effective Date” has the meaning assigned to that term in Section
8.06(a).


“Responsible Officer” means the chief executive officer, secretary, assistant
secretary, president, chief financial officer, treasurer, assistant treasurer or
controller of a Person, and, solely for purposes of notices given pursuant to
Article II, any other officer or employee of the Borrower so designated by any
of the foregoing officers in a notice to the Lender or any other officer or
employee of the Borrower designated in or pursuant to an agreement between the
Borrower and the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Person shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Person and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Person.


“Sanctioned Country” means a country, territory or region which is at any time
subject or target of any Sanctions (including, without limitation, Cuba, Iran,
North Korea, Syria and Crimea).


“Sanctioned Person” means, at any time, (a) a Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).


“Sanctions” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.


“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services LLC, and any successor thereto.


“Scheduled Unavailability Date” has the meaning assigned to that term in Section
2.12(c).


“Seller” means Pivotal Utility Holdings, Inc., a New Jersey corporation.


“Significant Subsidiary” means, with respect to any Person, a Subsidiary which
meets any of the following conditions:


(a)           such Person’s and its other Subsidiaries’ investments in and
advances to the Subsidiary exceed 10% of the total assets of such Person and its
Consolidated Subsidiaries as of the end of the most recently completed fiscal
quarter;


(b)           such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) of the total assets (after intercompany
eliminations) of the Subsidiary exceeds 10% of the total assets of such Person
and its Consolidated Subsidiaries as of the end of the most recently completed
fiscal quarter; or
 
21

--------------------------------------------------------------------------------

(c)           such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of changes in
accounting principles of the Subsidiary exceeds 10% of such income of such
Person and its Consolidated Subsidiaries for the most recently completed fiscal
quarter.


“SJI Credit Agreement” means that certain Five-Year Revolving Credit Agreement,
dated August 7, 2017, among the Company, the several lenders from time to time
party thereto, and Wells Fargo Bank, National Association, as administrative
agent (as amended, modified, restated, amended and restated, renewed, refinanced
or replaced from time to time).


“Solvent” means, with respect to any Person, that such Person (a) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage and is able to pay its debts as they
mature, (b) owns property having a value, both at fair valuation and at present
fair saleable value, greater than the amount required to pay its probable
liabilities (including contingencies), and (c) does not believe that it will
incur debts or liabilities beyond its ability to pay such debts or liabilities
as they mature.


“Specified Representations” means the representations and warranties of the
Company and the Borrower set forth in Sections 5.01(a)(i) (with respect to the
Company and the Borrower only), 5.01(b) (with respect to clause (iii) thereof,
limited to debt agreements in an aggregate principal or committed amount in
excess of $25,000,000; and with respect to each of clauses (i) through (iii)
thereof, pro forma for the Elizabethtown Gas Acquisition), 5.01(c), 5.01(d),
5.01(h), 5.01(i), 5.01(j) and 5.01(n).


“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
said Person (whether directly or through one of more other Subsidiaries).  In
the case of an unincorporated entity, a Person shall be deemed to have more than
50% of interests having ordinary voting power only if such Person’s vote in
respect of such interests comprises more than 50% of the total voting power of
all such interests in the unincorporated entity.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Termination Date” means the the date that is 364 days after the Closing Date.


“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect:  (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430 of the Code or Section
303 of ERISA, or (g) the partial or complete withdrawal of the Borrower or any
ERISA Affiliate from a Multiemployer Plan if withdrawal liability is asserted by
such plan, or (h) any event or condition which results in the insolvency of a
Multiemployer Plan under Section 4245 of ERISA, or (i) any event or condition
which results in the termination of a Multiemployer Plan under Section 4041A of
ERISA or the institution by PBGC of proceedings to terminate a Multiemployer
Plan under Section 4042 of ERISA.
 
22

--------------------------------------------------------------------------------

“Type” means a type of Loan, being either a LIBOR Rate Loan or a Base Rate Loan,
as applicable.


“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


SECTION 1.02             Computation of Time Periods.  In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding” and the word “through” means “to and including”. 
Unless otherwise expressly provided herein, references to a particular time of
day shall refer to Eastern time.


SECTION 1.03
Accounting Terms and Determinations.



(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time and in a manner consistent
with that used in preparing the audited financial statements required by Section
6.03, except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.  If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
 
23

--------------------------------------------------------------------------------

(b)           Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio or percentage is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


(c)           Unless otherwise expressly provided herein, (a) references to
formation documents, governing documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Applicable Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law.


SECTION 1.04
Terminology.



With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:  (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to “Articles,” “Sections,”
“Exhibits” and “Schedules” shall be construed to refer to Articles and Sections
of, and Exhibits and Schedules to, this Agreement, (h) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (i) the term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form and (j) Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.


SECTION 1.05            Use of Defined Terms.  All terms defined in this
Agreement shall have the same meanings when used in any of the other Loan
Documents, unless otherwise defined therein or unless the context shall
otherwise require.
 
24

--------------------------------------------------------------------------------

ARTICLE II
 
LOANS


SECTION 2.01
Loans.



Subject to the terms and conditions of this Agreement, and in reliance upon the
representations and warranties set forth herein, each Lender severally agrees to
make a single term loan (each, a “Loan” and collectively, “Loans”) to the
Borrower on the Closing Date in an aggregate amount not to exceed the amount of
such Lender’s Commitment. Loans may be Base Rate Loans or LIBOR Rate Loans, as
further provided herein.  Loans prepaid may not be reborrowed.


SECTION 2.02
[Reserved].



SECTION 2.03
Procedure for Advances of Loans.



(a)           Requests for Borrowing.


(i)            Base Rate Loans.  By no later than 11:00 a.m. (New York, New York
time) on the Business Day of the Borrower’s request for a borrowing of a Base
Rate Loan, the Borrower shall submit to the Administrative Agent a written
notice in the form attached hereto as Exhibit B (a “Notice of
Borrowing”),appropriately completed and signed by a Responsible Officer of the
Borrower, which such Notice of Borrowing shall set forth (I) the amount
requested and (II) the desire to have such Loans accrue interest at the Base
Rate.  A Notice of Borrowing received after 11:00 a.m. (New York, New York time)
shall be deemed received on the next Business Day.  The Administrative Agent
shall promptly notify the Lenders of the Notice of Borrowing.


(ii)           LIBOR Rate Loans.  By no later than 11:00 a.m. (New York, New
York time) on the third Business Day prior to the date of the Borrower’s request
for a borrowing of a LIBOR Rate Loan, the Borrower shall submit a Notice of
Borrowing of a LIBOR Rate Loan to the Administrative Agent, which such Notice of
Borrowing shall set forth (I) the amount requested, (II) the desire to have such
Loans accrue interest at the LIBOR Rate and (III) the Interest Period applicable
thereto.  A Notice of Borrowing received after 11:00 a.m. (New York, New York
time) shall be deemed received on the next Business Day.  The Administrative
Agent shall promptly notify the Lenders of each Notice of Borrowing.


(b)           Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.  In the case of any Borrowing that the related Notice of Borrowing
specifies is to comprise LIBOR Rate Loans, the Borrower shall indemnify the
applicable Lender against any loss, cost or expense incurred by such Lender as a
result of any failure of the Borrower to fulfill on or before the date specified
in such Notice of Borrowing for such Loans, the applicable conditions set forth
in Article IV, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender as part of such
Borrowing.
 
25

--------------------------------------------------------------------------------

(c)           The Loans shall be in an aggregate principal amount of $5,000,000
or any multiple of $1,000,000 in excess thereof.


(d)           Disbursement of Loans.  Not later than 2:00 p.m. (New York, New
York time) on the proposed borrowing date, each Lender will make available to
the Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
as applicable, such Lender’s Commitment Percentage multiplied by the Loans to be
made on such borrowing date.  Upon satisfaction of the applicable conditions set
forth in Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form of Exhibit D
hereto (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or such other account as may be designated in writing by
the Borrower to the Administrative Agent from time to time.


SECTION 2.04
[Reserved]



SECTION 2.05
Fees.



(a)           The Borrower hereby agrees to pay to the Administrative Agent, for
the ratable account of each Lender, an undrawn commitment fee equal to such
Lender’s Commitment multiplied by a rate per annum equal to 0.175% from the
Effective Date to earlier of (i) the Closing Date and (ii) the termination in
full of all Commitments (the “Final Fee Payment Date”), payable quarterly in
arrears on the last day of each March, June, September and December, commencing
with the Effective Date and ending on the Final Fee Payment Date.


(b)           The Borrower hereby agrees to pay such other fees as are specified
in the Fee Letter.


SECTION 2.06
Reduction of Commitments.



(a)           Voluntary.  Upon at least three Business Days’ notice, the
Borrower shall have the right to permanently terminate or reduce the aggregate
unused amount of the Commitments at any time or from time to time; provided,
that each partial reduction shall be in an aggregate amount at least equal to
$10,000,000 and in integral multiples of $1,000,000 in excess thereof.  Any
reduction of the Commitments shall be applied to the Commitment of each Lender
according to its Commitment Percentage.  Any reduction in (or termination of)
the Commitments shall be permanent and may not be reinstated.


(b)           Mandatory.


(i)            On the Closing Date, the Commitments shall automatically and
permanently be reduced to zero to the extent not drawn.


(ii)           The Commitments shall terminate on the earliest of (x) the
Termination Date (as defined in the Acquisition Agreement as in effect on
October 15, 2017), (y) the closing of the Elizabethtown Gas Acquisition without
drawing on the Commitments hereunder and (z) the date the Acquisition Agreement
is terminated or expires in accordance with its terms.  The Borrower shall give
the Administrative Agent prompt written notice of the termination of the
Commitments pursuant to this Section 2.06(b).
 
26

--------------------------------------------------------------------------------

SECTION 2.07
Prepayment of Loans.



(a)           Voluntary Prepayments.  The Borrower shall have the right to
prepay Loans made to it in whole or in part from time to time without premium or
penalty upon one Business Days’ prior written notice to the Administrative
Agent; provided, that (i) LIBOR Rate Loans may only be prepaid on three Business
Days’ prior written notice to the Administrative Agent and any prepayment of
LIBOR Rate Loans will be subject to Section 2.12(e) and (ii) each such partial
prepayment of Loans shall be in the minimum principal amount of $10,000,000. 
Amounts prepaid hereunder shall be applied first to Base Rate Loans until paid
in full and second to LIBOR Rate Loans, in direct order of Interest Period
maturities until paid in full, pro rata among all Lenders based on their
outstanding Loans. Notwithstanding anything to the contrary in this Agreement,
voluntary prepayments under this Section may not be reborrowed.


(b)           Mandatory Prepayments.  On the Termination Date, the Borrower
shall pay to the Administrative Agent for the ratable accounts of the Lenders,
the principal amount of all Loans then outstanding, together with (A) accrued
interest to the date of such payment on the principal amount repaid and (B) in
the case of prepayments of LIBOR Rate Loans, any amount payable to the Lenders
pursuant to Section 2.12(e).


SECTION 2.08
[Reserved].



SECTION 2.09
Evidence of Debt; Notes.



(a)           Evidence of Debt.  The date, amount, type, interest rate and
duration of Interest Period (if applicable) of each Loan made by each Lender to
the Borrower, and each payment made on account of the principal thereof, shall
be recorded by such Lender and by the Administrative Agent on its books;
provided, that the failure of such Lender or the Administrative Agent to make
any such recordation or endorsement shall not affect the obligations of the
Borrower to make a payment when due of any amount owing hereunder or under any
Note with respect of the Loans to be evidenced by such Note, and each such
recordation or endorsement shall be conclusive and binding, absent manifest
error.  In any legal action or proceeding in respect of this Agreement, the
entries made in such account or accounts shall, in the absence of manifest
error, be conclusive evidence of the existence and amounts of the Obligations of
the Borrower therein recorded.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.


(b)           Notes.  The Loans made by the Lenders to the Borrower shall be
evidenced, upon request by any Lender, by Notes in a principal amount equal to
the amount of such Lender’s  outstanding Loans.
 
27

--------------------------------------------------------------------------------

SECTION 2.10
Interest Rates.



(a)           Interest Rates.  Subject to the provisions of this Section, at the
election of the Borrower, Loans shall bear interest at (A) the Base Rate plus
the Applicable Base Rate Margin or (B) the LIBOR Rate plus the Applicable LIBOR
Margin (provided that the LIBOR Rate shall not be available until three (3)
Business Days after the Closing Date unless the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 2.12(e) of this Agreement).  The Borrower shall select the Type and
Interest Period, if applicable, for any Loan at the time a Notice of Borrowing
is given or at the time a Notice of Conversion/Continuation is given pursuant to
Section 2.13.  Any Loan or any portion thereof as to which the Borrower has not
duly specified a Type as provided herein shall be deemed a Base Rate Loan.


(b)           Interest Periods.  In connection with each LIBOR Rate Loan, the
period commencing on the date of such LIBOR Rate Loan or the date of the
Conversion of any Base Rate Loan into a LIBOR Rate Loan and ending on the last
day of the period selected by the Borrower pursuant to the provisions below
(“Interest Period”) and, thereafter, each subsequent period commencing on the
last day of the immediately preceding Interest Period (or such other day as may
be selected by the Borrower in accordance with the provisions hereof) and ending
on the last day of the period selected by the Borrower pursuant to the
provisions below.  The duration of each such Interest Period shall be one, two,
three or six months, in each case as the Borrower may select by notice to the
Administrative Agent pursuant to Section 2.03(a)(ii); provided, however, that:


(i)            The Borrower may not select any Interest Period with respect to
any Loan that ends after the Termination Date, and in no event shall an Interest
Period of any Loan extend beyond the Termination Date;


(ii)           whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day; provided, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and


(iii)          any Interest Period for a LIBOR Rate Loan which begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month;
and


(iv)          no more than eight (8) Interest Periods may be in effect at any
time.


(c)          Default Rate.  Subject to Section 7.02, immediately upon the
occurrence and during the continuance of an Event of Default, (i) all
outstanding LIBOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate (including the Applicable LIBOR Margin) then
applicable to such LIBOR Rate Loans until the end of the applicable Interest
Period and thereafter at a rate equal to two percent (2%) in excess of the rate
(including the Applicable Base Rate Margin) then applicable to Base Rate Loans,
and (ii) all outstanding Base Rate Loans and other Obligations arising hereunder
or under any other Loan Document shall bear interest at a rate per annum equal
to two percent (2%) in excess of the rate (including the Applicable Base Rate
Margin) then applicable to Base Rate Loans or such other Obligations arising
hereunder or under any other Loan Document.  Interest shall continue to accrue
on the Obligations after the filing by or against the Borrower of any petition
seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.
 
28

--------------------------------------------------------------------------------

(d)           Interest Payment and Computation.  (i) Interest on each Base Rate
Loan shall be due and payable in arrears on the last Business Day of each
calendar quarter commencing June 30, 2018; and (ii) interest on each LIBOR Rate
Loan shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3)-month interval during such Interest Period; provided, however,
that accrued interest on any LIBOR Rate Loan shall be payable in arrears on the
date the outstanding principal of such LIBOR Rate Loan is repaid or any date
such LIBOR Rate Loan is Converted to a Base Rate Loan.  All computations of
interest for Base Rate Loans shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed.  All other computations of
fees and interest provided hereunder shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365/366-day year).


(e)           Payments.  Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
payable to the Lenders under this Agreement (or any of them) shall be made not
later than 1:00 p.m. (New York, New York time) on the date specified for payment
under this Agreement to the Administrative Agent at the Administrative Agent’s
Office for the account of the Lenders entitled to such payment in Dollars, in
immediately available funds and shall be made without any set off, counterclaim
or deduction whatsoever.  Any payment received after such time but before 2:00
p.m. on such day shall be deemed a payment on such date for the purposes of
Section 7.01, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day.  Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes. 
Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its pro rata share of such payment based on its
Commitment Percentage or ratable share of the Loans (or other applicable share
as provided herein), and shall wire advice of the amount of such credit to each
Lender. Each payment to the Administrative Agent of the Administrative Agent’s
fees or expenses shall be made for the account of the Administrative Agent and
any amount payable to any Lender under Sections 2.12(e), 2.14, 2.17, 9.05 or
9.07 shall be paid to the Administrative Agent for the account of the applicable
Lender.  If any payment under this Agreement shall be specified to be made upon
a day which is not a Business Day, it shall be made on the next succeeding day
which is a Business Day and such extension of time shall in such case be
included in computing any interest and fees if payable along with such payment.
 
29

--------------------------------------------------------------------------------

(f)            Maximum Rate.  In no contingency or event whatsoever shall the
aggregate amount of all amounts deemed interest hereunder or under any of the
Notes charged or collected pursuant to the terms of this Agreement or pursuant
to any of the Notes exceed the highest rate permissible under any Applicable Law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.  In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option promptly refund to the Borrower any interest received by the
Lenders in excess of the maximum lawful rate or shall apply such excess to the
principal balance of the Obligations.  It is the intent hereof that the Borrower
not pay or contract to pay, and that neither the Administrative Agent nor any
Lender receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by the Borrower under
Applicable Law.


SECTION 2.11
[Reserved]



SECTION 2.12
Interest Rate Determination; Changed Circumstances.



(a)           Interest Rate Determination.  The Administrative Agent shall give
prompt notice to the Borrower and the Lenders of the applicable interest rate
determined by the Administrative Agent for purposes of Section 2.10.


(b)           Automatic Conversion.  If the Borrower shall fail to (i) select
the duration of any Interest Period for any LIBOR Rate Loans in accordance with
the provisions of Section 2.10(b), (ii) provide a Notice of
Conversion/Continuation with respect to any LIBOR Rate Loans on or prior to
11:00 a.m., New York, New York time, on the third Business Day prior to the last
day of the Interest Period applicable thereto, in the case of a Conversion to or
in respect of LIBOR Rate Loans or (iii) satisfy the conditions set forth in
Section 2.13 with respect to a Conversion, the Administrative Agent will
forthwith so notify the Borrower and the Lenders and such LIBOR Rate Loans will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Loans.


(c)           Circumstances Affecting LIBOR Rate Availability.


(i)            If, with respect to any LIBOR Rate Loans (or a conversion to or
continuation thereof), (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding, absent manifest error) that
Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such Loan,
(ii) the Required Lenders notify the Administrative Agent or the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) and notify
the Administrative Agent that the LIBOR Rate for any Interest Period for such
LIBOR Rate Loans will not adequately reflect the cost to such Required Lenders
of making, funding or maintaining their respective LIBOR Rate Loans for such
Interest Period, then the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon:


(A)          each LIBOR Rate Loan shall automatically Convert into a Base Rate
Loan, and
 
30

--------------------------------------------------------------------------------

(B)           the obligation of the Lenders to make, or to Convert Base Rate
Loans into, LIBOR Rate Loans shall be suspended until the Administrative Agent
(based on notice from the Required Lenders) shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.


(ii)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that:


(A)          adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or


(B)           the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or


(C)           syndicated loans currently being executed, or that include
language similar to that contained in this Section, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate to
replace LIBOR,


then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable,  the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.


If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Rate Loans shall be suspended, (to the extent of the affected LIBOR Rate
Loans or Interest Periods), and (y) the LIBOR Rate component shall no longer be
utilized in determining the Base Rate.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Rate Loans (to the extent of the affected LIBOR Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein.
 
31

--------------------------------------------------------------------------------

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.


(d)           Laws Affecting LIBOR Rate Availability.  If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan, such Lender shall promptly give notice thereof to
the Administrative Agent and the Administrative Agent shall promptly give notice
to the Borrower and the other Lenders.  Thereafter, until the Administrative
Agent notifies the Borrower that such circumstances no longer exist, (i) the
obligations of the Lenders to make LIBOR Rate Loans, and the right of the
Borrower to Convert any Loan or continue any Loan as a LIBOR Rate Loan shall be
suspended and thereafter the Borrower may request only Base Rate Loans and (ii)
if any of the Lenders may not lawfully continue to maintain a LIBOR Rate Loan to
the end of the then current Interest Period applicable thereto, the applicable
LIBOR Rate Loan shall immediately be Converted to a Base Rate Loan for the
remainder of such Interest Period.


(e)           Indemnity.  The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (i) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (ii) due to any failure of the Borrower to borrow, continue or
Convert on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (iii) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor.  The amount of such loss or expense shall be determined, in the
applicable Lender’s reasonable discretion, based upon the assumption that such
Lender funded its LIBOR Rate Loans in the London interbank market and using any
reasonable attribution or averaging methods which such Lender deems appropriate
and practical.  A certificate of such Lender setting forth the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct absent manifest error.  Without prejudice to
the survival of any other agreement of the Borrower hereunder, the agreements
and obligations of the Borrower, the Administrative Agent and the Lenders
contained in this Section shall survive the payment in full of the Obligations
and the termination of the Commitments.
 
32

--------------------------------------------------------------------------------

SECTION 2.13
Voluntary Conversion of Loans.



The Borrower may on any Business Day, by delivering an irrevocable Notice of
Conversion/Continuation (a “Notice of Conversion/Continuation”) in the form of
Exhibit E hereto to the Administrative Agent not later than 11:00 a.m., New
York, New York time, on the third Business Day prior to the date of the proposed
Conversion, and subject to the provisions of Sections 2.10, 2.15 and 4.03,
Convert all Loans of one Type made simultaneously into Loans of the other Type;
provided, that any Conversion of any LIBOR Rate Loans into Base Rate Loans shall
be made on, and only on, the last day of an Interest Period for such LIBOR Rate
Loans.


SECTION 2.14
Increased Costs.



(a)           Increased Costs Generally.  If any Change in Law shall:


(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate);


(ii)           subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 2.17 or any Excluded Tax payable by such
Lender); or


(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender (other than Tax) therein;


and the result of the foregoing shall be in the aggregate to increase the cost
to such Lender of making, converting into or maintaining any LIBOR Rate Loan (or
of maintaining its obligation to make any such Loan) or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender, the
Borrower shall promptly pay to any such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.  Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower, the
Administrative Agent, and the Lenders contained in this Section shall survive
the payment in full of the Obligations and the termination of the Commitments.


(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time upon written request
of such Lender the Borrower shall promptly pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.  Without prejudice to the survival of
any other agreement of the Borrower hereunder, the agreements and obligations of
the Borrower, the Administrative Agent and the Lenders contained in this Section
shall survive the payment in full of the Obligations and the termination of the
Commitments.
 
33

--------------------------------------------------------------------------------

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).


SECTION 2.15
Illegality.



Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Administrative Agent that the introduction of or any change in or in
the interpretation of any law or regulation (in each case made after the date
hereof) makes it unlawful, or any central bank or other Governmental Authority
asserts that it is unlawful, for any Lender or its Lending Office to perform its
obligations hereunder to make LIBOR Rate Loans, or to fund or maintain LIBOR
Rate Loans hereunder, (a) the obligation of the Lenders to make, or to Convert
Base Rate Loans into, LIBOR Rate Loans shall be suspended until the
Administrative Agent (based on notice from the affected Lender) shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and (b) the Borrower shall pay (i) on the last day of the
applicable Interest Period, or (ii) if the failure to prepay immediately would
cause any Lender to be in violation of such law or regulation, immediately, in
full all LIBOR Rate Loans of all Lenders then outstanding, together with
interest accrued thereon and amounts payable pursuant to Section 2.12(e),
unless, in either case, the Borrower, within five Business Days of notice from
the Administrative Agent (or such shorter, maximum period of time, specified by
the Administrative Agent, as may be legally allowable), Converts all LIBOR Rate
Loans of all Lenders then outstanding into Base Rate Loans in accordance with
Section 2.13.


SECTION 2.16
Nature of Obligations of Lenders Regarding Loans; Pro Rata Treatment; Assumption
by the Administrative Agent.



(a)           The obligations of the Lenders under this Agreement to make Loans
are several and are not joint or joint and several.  Except to the extent
otherwise provided herein, (i) each Loan shall be made from the Lenders, payment
of fees pursuant to Section 2.05 shall be made for the account of the Lenders,
and each termination or reduction of the Commitments shall be applied to the
respective Commitments of the Lenders, pro rata according to the Commitment
Percentage of each Lender, (ii) each payment or prepayment of principal of
outstanding Loans by the Borrower shall be made for the account of the Lenders
pro rata in accordance with the respective unpaid principal amounts of the Loans
held by them; and (iii) each payment of interest on outstanding Loans by the
Borrower shall be made for the account of the Lenders pro rata according to the
amounts of interest on such Loans then due and payable to the respective
Lenders.
 
34

--------------------------------------------------------------------------------

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to a proposed borrowing date that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of the
amount to be borrowed on such date (which notice shall not release such Lender
of its obligations hereunder), the Administrative Agent may assume that such
Lender has made such portion available to the Administrative Agent on the
proposed borrowing date in accordance with this Agreement and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount.  If such amount is made available to the
Administrative Agent on a date after such borrowing date, such Lender shall pay
to the Administrative Agent on demand an amount, until paid, equal to the
product of (a) the amount not made available by such Lender in accordance with
the terms hereof, times (b) the greater of the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, times (c) a fraction the numerator of
which is the number of days that elapse from and including such borrowing date
to the date on which such amount not made available by such Lender in accordance
with the terms hereof shall have become immediately available to the
Administrative Agent and the denominator of which is 360, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.  A certificate of the
Administrative Agent with respect to any amounts owing under this Section 2.16
shall be conclusive, absent manifest error.  If such Lender’s Commitment
Percentage of such borrowing is not made available to the Administrative Agent
by such Lender within three (3) Business Days of such borrowing date, the
Administrative Agent shall be entitled to recover such amount made available by
the Administrative Agent with interest thereon at the rate per annum applicable
to the Loan hereunder, on demand, from the Borrower.  The failure of any Lender
to make available its Commitment Percentage of any Loan requested by the
Borrower shall not relieve it or any other Lender of its obligation, if any,
hereunder to make its Commitment Percentage of such Loan available on such
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Commitment Percentage of such Loan available on the borrowing
date.


SECTION 2.17
Taxes.



(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party hereunder or under any other Loan Document
shall be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Loan Party or the
Administrative Agent shall be required by Applicable Law (as determined in good
faith by the Borrower or Administrative Agent, as applicable) to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or the applicable Lender, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, and (ii) such Loan Party or the Administrative Agent, as
the case may be, shall make such deductions and shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.
 
35

--------------------------------------------------------------------------------

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.


(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid or payable by, or required to be
withheld or deducted from a payment to, the Administrative Agent or such Lender,
as the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


(d)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand thereof, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.09 relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).


(e)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
36

--------------------------------------------------------------------------------

(f)            Status of Foreign Lenders.  Any Foreign Lender that is entitled
to an exemption from or reduction of withholding tax under the law of the
jurisdiction in which the Borrower is resident for tax purposes, or any treaty
to which such jurisdiction is a party, with respect to payments hereunder or
under any other Loan Document shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by Applicable Law as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in this Section (f))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.  Without limiting the generality of the foregoing, in the event
that the Borrower is a resident for tax purposes in the United States, any
Foreign Lender shall deliver to the Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), any or all of the following which is applicable:


(i)            duly completed copies of Internal Revenue Service Forms W-8BEN or
W-8BEN-E, claiming eligibility for benefits of an income tax treaty to which the
United States is a party and/or allowing for payments to be made without
withholding due to the applicability of FATCA,


(ii)           duly completed copies of Internal Revenue Service Form W-8ECI,


(iii)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (A) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not (I) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (II) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (III) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (B) duly completed copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E,


(iv)          to the extent a Foreign Lender is not the beneficial owner,
executed copies of Internal Revenue Service Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of such direct and indirect partner, or


(v)           any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower to determine the withholding
or deduction required to be made.
 
37

--------------------------------------------------------------------------------

For purposes of this clause (f), the Administrative Agent, if it is not a U.S.
Person, shall deliver to Borrower forms, certifications, and other information
as required under this clause (f) in the same manner as if it were a Foreign
Lender.
 
(g)           Status of U.S. Lenders. Any Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of the IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax.  For purposes of this clause
(g), the Administrative Agent, if it is a U.S. Person, shall deliver to Borrower
forms, certifications, and other information as required under this clause (g)
in the same manner as if it were a Lender.


(h)           FATCA.  If a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for the purposes of the clause (D), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.


(i)            Treatment of Certain Refunds.  If the Administrative Agent or a
Lender determines, in its reasonable discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall promptly after the receipt of such refund pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent, such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender in the event the Administrative Agent or such Lender is finally
required to repay such refund to such Governmental Authority.  This paragraph
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.
 
38

--------------------------------------------------------------------------------

(j)            Survival.  Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower, the Administrative Agent and the Lenders contained in this Section
shall survive the payment in full of the Obligations and the termination of the
Commitments.


(k)           USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with the Patriot Act, prior to any Lender or
Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.


Each Lender agrees that if any form or certification it previously delivered
under this Section 2.17 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.


SECTION 2.18
Defaulting Lenders.



(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:


(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required
Lenders.


(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.04 shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fourth, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (a) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (b) such Loans were made
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
39

--------------------------------------------------------------------------------

(b)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.


(c)           [Reserved.]


(d)           Termination of Defaulting Lender.  The Borrower may terminate the
unused amount of the Commitment of any Lender that is a Defaulting Lender upon
not less than five (5) Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.18(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.


SECTION 2.19
[Reserved].



SECTION 2.20
[Reserved].



SECTION 2.21
Mitigation Obligations; Replacement of Lenders.



(a)           Designation of a Different Applicable Lending Office.  If any
Lender requests compensation under Section 2.14, or the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or Section 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
40

--------------------------------------------------------------------------------

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender is a Defaulting Lender hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.09, all of its interests, rights and obligations
under this Agreement and the related Loan Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment provided that such Lender is not a Defaulting Lender at
the time of such assignment)); provided that:


(i)            the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 9.09;


(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.12(e) as if such assignment was a
payment) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);


(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments thereafter; and


(iv)          such assignment does not conflict with Applicable Law.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


ARTICLE III
 
[RESERVED]


ARTICLE IV
 
CONDITIONS PRECEDENT


SECTION 4.01
Conditions to Effectiveness.



The effectiveness of this Agreement is subject to satisfaction of the following
conditions:
 
41

--------------------------------------------------------------------------------

(a)           Agreement.  Receipt by the Administrative Agent of counterparts of
this Agreement, duly executed by the Company, the Borrower, the Administrative
Agent and the Lenders;


(b)          Secretary’s Certificate.  For each of the Company and the Borrower,
receipt by the Administrative Agent of (i) a certificate of a Responsible
Officer, dated the Effective Date and certifying (A) that attached thereto is a
true and complete copy of its certificate of incorporation and all amendments
thereto, certified as of a recent date by the appropriate Governmental Authority
in its jurisdiction of organization, (B) that attached thereto is a true and
complete copy of its by-laws in effect on the Effective Date and at all times
since a date prior to the date of the resolutions described in clause (C) below,
(C) that attached thereto is a true and complete copy of resolutions or
consents, as applicable, duly adopted by its board of directors authorizing, as
applicable, the execution, delivery and performance of this Agreement and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (D) that its organizational documents have not been amended
since the date of the last amendment thereto shown on the certificate of good
standing attached thereto, (E) as to the incumbency and specimen signature of
each officer executing this Agreement and any other document delivered in
connection herewith on its behalf and (F) that attached thereto is a true and
complete copy of all Governmental Actions, if any, required in connection with
the execution, delivery and performance of this Agreement and the other Loan
Documents; and (ii) a certificate of another officer as to the incumbency and
specimen signature of such secretary or assistant secretary executing the
certificate pursuant to (A) above;


(c)           Officer’s Certificate.  Receipt by the Administrative Agent of a
certificate from the Company and the Borrower, executed on its behalf by a
Responsible Officer of the Company and the Borrower, as applicable, in form
reasonably satisfactory to the Administrative Agent, to the effect that, as of
the Effective Date, all representations and warranties of the Company and the
Borrower contained in this Agreement and the other Loan Documents are true and
correct in all material respects (except for representations and warranties
qualified by materiality, which shall be true and correct in all respects); that
the Company and the Borrower are not in violation or aware of any event that
would have a Material Adverse Effect on the business or operation as reflected
in the Disclosure Documents; that none of the Company or the Borrower is in
violation of any of the covenants contained in this Agreement and the other Loan
Documents in any material respect; that, after giving effect to the transactions
contemplated by this Agreement, no Default or Event of Default has occurred and
is continuing; and that the Company and the Borrower have satisfied each of the
conditions precedent set forth in this Section 4.01;


(d)           [Reserved]


(e)           Good Standing Certificate.  Receipt by the Administrative Agent of
a certificate of good standing for each of the Company and the Borrower, dated
within thirty (30) days of the Effective Date, from the Secretary of State of
the State of New Jersey;


(f)            Fees.  Receipt by the Administrative Agent and the Lenders of the
fees set forth or referenced in this Agreement and the Fee Letter, and any other
accrued and unpaid fees, expenses or commissions due hereunder (including,
without limitation, legal fees and expenses of counsel to the Administrative
Agent), and to any other Person such amount as may be due thereto in connection
with the transactions contemplated hereby, including all taxes, fees and other
charges related to the Loan Documents, in each case to the extent invoiced no
later than two Business Days on or prior to the Effective Date;
 
42

--------------------------------------------------------------------------------

(g)           Note.  If requested by any Lender, a Note, payable to such Lender,
duly completed and executed by a Responsible Officer of the Borrower;


(h)           Opinion.  Opinion of (i) Gibson, Dunn & Crutcher LLP, special New
York counsel to the Company and the Borrower, and (ii) Melissa Orsen, in-house
counsel to the Company and the Borrower, in each case as to such matters as the
Administrative Agent and the Lenders may reasonably request, addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent;


(i)            Know Your Customer.  (i) To the extent requested by the
Administrative Agent or any Lender on or prior to the date that is 10 Business
Days prior to the Effective Date, the Administrative Agent shall have received,
at least three Business Days prior to the Effective Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act, and (ii) at least three Business Days prior to the
Effective Date, if the Company or the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, it shall deliver to each
Lender that so requests a Beneficial Ownership Certification in relation to the
Company or the Borrower, as applicable.


(j)            Qualifying Term Loan Facility Certificate. The delivery of a
certificate under the Bridge Facility that the credit facility hereunder
constitutes a “Qualifying Term Loan Facility” (as such term is defined in the
Bridge Commitment Letter).


For purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.
 
SECTION 4.02
Conditions Precedent to Funding.



The obligation of the Lenders to make Loans on the Closing Date shall be subject
to the satisfaction of the following conditions:


(a)           The Effective Date shall have occurred.


(b)           The Administrative Agent shall have received a Notice of Borrowing
signed by a Responsible Officer of the Borrower, and a Notice of Account
Designation specifying the account or accounts to which the proceeds of any
Loans that are made on the Closing Date are to be disbursed.
 
43

--------------------------------------------------------------------------------

(c)           The Elizabethtown Gas Acquisition and related transactions shall
be consummated substantially concurrently with the Closing Date in accordance
with the Acquisition Agreement and the Acquisition Agreement shall not have been
amended or modified, and no condition shall have been waived or consent granted,
in any respect that is materially adverse to the Lenders or the Arrangers
without the Arrangers’ prior written consent (it being understood and agreed
that (i) any decrease in the Acquisition Consideration in excess of 10% shall be
deemed materially adverse to the Lenders and the Arrangers, (ii) any decrease in
the Acquisition Consideration equal to or less than 10% shall be deemed not
materially adverse to the Lenders and the Arrangers to the extent such decrease
is applied to reduce the Bridge Facility, the credit facility hereunder, or any
combination thereof (at the Company’s sole discretion) on a dollar-for-dollar
basis, (iii) any increase in Acquisition Consideration that is funded solely
with equity shall not be deemed to be materially adverse to the Lenders and the
Arrangers, and (iv) any increase or decrease in the purchase price in respect of
the Elizabethtown Gas Acquisition pursuant to any purchase price or similar
adjustment provisions set forth in the Acquisition Agreement (as in effect on
October 15, 2017) shall not constitute an amendment, consent, waiver or other
modification to the Acquisition Agreement).


(d)           The Acquisition Agreement Representations shall be true and
correct and the Specified Representations shall be true and correct in all
material respects (unless already qualified by materiality or “material adverse
effect”, in which case they shall be true and correct in all respects) as of the
Closing Date (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (unless already qualified by materiality or
“material adverse effect”, in which case they shall be true and correct in all
respects) as of such earlier date).  There shall be no Default or Event of
Default pursuant to Section 7.01(a) or 7.01(e) (limited to each of the Company
and the Borrower).


(e)           Since October 15, 2017, no Acquired Business Material Adverse
Effect shall have occurred.


(f)            The Administrative Agent shall have received for each of the
Company and the Acquired Business (a) U.S. GAAP audited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows for
the three most recent fiscal years ended at least 60 days prior to the Closing
Date and (b) U.S. GAAP unaudited consolidated and (to the extent available)
consolidating balance sheets and related statements of income, stockholders’
equity and cash flows for each subsequent fiscal quarter ended at least 40 days
before the Closing Date; provided that filing of the required financial
statements on Form 10-K and Form 10-Q by the Company will be deemed to satisfy
the foregoing requirements (with respect to the Company only).


(g)           The Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower in the form attached hereto as Exhibit C
certifying that the Borrower and its Subsidiaries, on a consolidated basis after
giving effect to the Elizabethtown Gas Acquisition and the other transactions
contemplated hereby, are Solvent.


(h)           The Arrangers, the Administrative Agent and the Lenders shall have
received all fees and (to the extent invoiced no later than two Business Days
prior to the Closing Date) expenses required to be paid on or prior to the
Closing Date pursuant to the Fee Letter or otherwise.
 
44

--------------------------------------------------------------------------------

(i)            To the extent requested by the Arrangers, or any Lender on or
prior to the date that is ten Business Days prior to the Closing Date, the
Arrangers shall have received, at least three Business Days prior to the Closing
Date, all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act.


(j)            The Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Company certifying that the conditions specified
in Sections 4.02(c), 4.02(d) and 4.02(e) have been satisifed on the Closing
Date.


For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


SECTION 4.03            Availability.  During the period from and including the
Effective Date and to and including the Closing Date, and notwithstanding (i)
that any representation given as a condition to the Effective Date or the
Closing Date (excluding the Specified Representations and Acquisition Agreement
Representations) was incorrect, (ii) any failure by the Company or the Borrower
to comply with the financial covenant, affirmative covenants and negative
covenants, (iii) any provision to the contrary in the Loan Documents or
otherwise or (iv) that any condition to the Effective Date may subsequently be
determined not to have been satisfied (other than conditions set forth in
Section 4.02), neither the Administrative Agent nor any Lender shall be entitled
to (unless an Event of Default shall have occurred and is continuing with
respect to Section 7.01(a) or 7.01(e) (with respect to the Company or the
Borrower only)) (a) cancel any of its Commitments (except as set forth in
Section 2.06), (b) rescind, terminate or cancel the Loan Documents or any of its
Commitments thereunder or exercise any right or remedy under the Loan Documents,
to the extent to do so would prevent, limit or delay the making of its Loan
under this Agreement, (c) refuse to participate in making its Loan or (d)
exercise any right of set-off or counterclaim in respect of its Loan under this
Agreement to the extent to do so would prevent, limit or delay the making of its
Loan under this Agreement; provided that the conditions in Section 4.02 are
satisfied.  Furthermore, (a) the rights and remedies of the Lenders and the
Administrative Agent shall not be limited in the event that any condition to
funding is not satisfied on the Closing Date and (b) from the Closing Date after
giving effect to the funding of the Loans under this Agreement on such date, all
of the rights, remedies and entitlements of the Administrative Agent and the
Lenders shall be available notwithstanding that such rights were not available
prior to such time as a result of the foregoing.


SECTION 4.04
Reliance on Certificates.



Each of the Lenders and the Administrative Agent shall be entitled to rely
conclusively upon the certificates delivered from time to time by Responsible
Officers of the Company or the Borrower as to the names, incumbency, authority
and signatures of the respective Persons named therein until such time as the
Administrative Agent may receive a replacement certificate, in form reasonably
acceptable to the Administrative Agent, from an officer of the Company or the
Borrower identified to the Administrative Agent as having authority to deliver
such certificate, setting forth the names and true signatures of the officers
and other representatives of the Company or the Borrower thereafter authorized
to act on its behalf.
 
45

--------------------------------------------------------------------------------

ARTICLE V
 
REPRESENTATIONS AND WARRANTIES


SECTION 5.01             Representations and Warranties of the Borrower.  On the
Effective Date and the Closing Date (giving effect to the Elizabethtown Gas
Acquisition), the Borrower hereby represents and warrants as follows:


(a)           Each of the Borrower and its Subsidiaries is (i) an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, as applicable and (ii) is
duly qualified to do business in, and is in good standing in, all other
jurisdictions where the nature of its business or the nature of property owned
or used by it makes such qualification necessary, except in the case of this
clause (ii) where such failure would not result in a Material Adverse Effect. 
Each of the Borrower and its Subsidiaries has all requisite corporate (or other
applicable) powers and authority to own or lease and operate its properties and
to carry on its business as now conducted and as proposed to be conducted.


(b)           The execution, delivery and performance by the Borrower and, where
applicable, each Subsidiary of this Agreement, each Loan Document to which it is
a party are within the Borrower’s or such Subsidiary’s corporate (or other
applicable) powers, have been duly authorized by all necessary corporate (or
other applicable) action, do not contravene (i) the Borrower’s or such
Subsidiary’s certificate of incorporation (or other applicable formation
document or operating agreement), (ii) any law, rule or regulation applicable to
the Borrower or such Subsidiary or (iii) any contractual or legal restriction
binding on or affecting the Borrower or such Subsidiary, and will not result in
or require the imposition of any lien or encumbrance on, or security interest
in, any property (including, without limitation, accounts or contract rights) of
the Borrower or its Subsidiaries, except as provided in this Agreement and any
other Loan Document.


(c)           No Governmental Action is required for the execution or delivery
by the Borrower or its Subsidiaries of this Agreement, any other Loan Document
to which it is a party or for the performance by the Borrower or its
Subsidiaries of its obligations under this Agreement, any other Loan Document to
which it is a party other than those which have previously been duly obtained,
are in full force and effect, are not subject to any pending or, to the
knowledge of the Borrower, threatened appeal or other proceeding seeking
reconsideration and as to which all applicable periods of time for review,
rehearing or appeal with respect thereto have expired.


(d)           This Agreement and each Loan Document to which the Borrower or any
Subsidiary is a party is a legal, valid and binding obligation of the Borrower
or Subsidiary party thereto, enforceable against the Borrower or applicable
Subsidiary in accordance with its terms subject to the effect of bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium and other similar
laws of general application affecting rights and remedies of creditors
generally.
 
46

--------------------------------------------------------------------------------

(e)           Except as disclosed in the Disclosure Documents, there is no
pending or, to the Borrower’s knowledge, threatened action or proceeding
(including, without limitation, any proceeding relating to or arising out of
Environmental Laws) affecting the Borrower or any of its Subsidiaries before any
court, governmental agency or arbitrator that has a reasonable possibility of
resulting in a Material Adverse Effect.


(f)            (i)            The audited consolidated balance sheet of the
Company and its Consolidated Subsidiaries, as at December 31, 2017, and the
related consolidated statements of income, retained earnings and cash flows of
the Company and its Consolidated Subsidiaries for the fiscal year then ended,
and the unaudited consolidated balance sheet of the Company and its Consolidated
Subsidiaries, as at March 31, 2018, and the related consolidated statements of
income, retained earnings and cash flows of the Company and its Consolidated
Subsidiaries for the fiscal quarter then ended, copies of each of which have
been furnished to the Administrative Agent and each Lender, fairly present
(subject, in the case of such balance sheets and statements of income for the
fiscal quarter ended March 31, 2018 to year-end adjustments) in all material
respects the financial condition of the Company and its Consolidated
Subsidiaries as at such dates and the results of the operations of the Company
and its Consolidated Subsidiaries for the periods ended on such dates, all in
accordance with GAAP consistently applied.  Since December 31, 2017, there has
been no Material Adverse Effect, or material adverse change in the facts and
information regarding such entities as represented to the Closing Date.


(ii)           The audited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, as at December 31, 2017, and the related consolidated
statements of income, retained earnings and cash flows of the Borrower and its
Consolidated Subsidiaries for the fiscal year then ended, and the unaudited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries, as
at March 31, 2018, and the related consolidated statements of income, retained
earnings and cash flows of the Borrower and its Consolidated Subsidiaries for
the fiscal quarter then ended, copies of each of which have been furnished to
the Administrative Agent and each Lender, fairly present (subject, in the case
of such balance sheets and statements of income for the fiscal quarter ended
March 31, 2018 to year-end adjustments) in all material respects the financial
condition of the Borrower and its Consolidated Subsidiaries as at such dates and
the results of the operations of the Borrower and its Consolidated Subsidiaries
for the periods ended on such dates, all in accordance with GAAP consistently
applied.  Since December 31, 2017, there has been no Material Adverse Effect, or
material adverse change in the facts and information regarding such entities as
represented to the Closing Date.


(g)           The making of Loans and the use of the proceeds thereof will
comply with all provisions of Applicable Law in all material respects.


(h)           Neither the Borrower nor any Subsidiary of the Borrower is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.
 
47

--------------------------------------------------------------------------------

(i)            Use of Proceeds.  The proceeds of the Loans shall not be used in
contravention of Anti-Corruption Laws, applicable Sanctions or the Patriot Act.


(j)            Neither the Borrower nor its Subsidiaries is engaged in the
business of extending credit for the purpose of buying or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System), and no proceeds of any Loan will be used to buy or
carry any margin stock or to extend credit to others for the purpose of buying
or carrying any margin stock.


(k)           Compliance with ERISA as follows:


(i)            The Borrower and each ERISA Affiliate are in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except
where a failure to so comply could not reasonably be expected to have a Material
Adverse Effect.  Each Employee Benefit Plan that is intended to be qualified
under Section 401(a) of the Code has been determined by the Internal Revenue
Service to be so qualified, and each trust related to such plan has been
determined to be exempt under Section 501(a) of the Code except for such plans
that have not yet received determination letters but for which the remedial
amendment period for submitting a determination letter has not yet expired or,
if the remedial amendment period has expired, where a determination letter
submission was timely made.  No liability has been incurred by the Borrower or
any ERISA Affiliate which remains unsatisfied for any taxes or penalties with
respect to any Employee Benefit Plan or any Multiemployer Plan except for a
liability that could not reasonably be expected to have a Material Adverse
Effect;


(ii)           Except where failure of any of the following representations to
be correct could not reasonably be expected to have a Material Adverse Effect,
no Pension Plan has been terminated, nor has any unpaid minimum required
contributions (as defined in Section 430 of the Code) (without regard to any
waiver granted under Section 430 of the Code), nor has any funding waiver from
the Internal Revenue Service been received or requested with respect to any
Pension Plan, nor has the Borrower or any ERISA Affiliate failed to make any
contributions or to pay any amounts due and owing as required by Section 430 of
the Code, Section 303 of ERISA or the terms of any Pension Plan prior to the due
dates of such contributions under Section 430 of the Code or Section 303 of
ERISA, nor has there been any event requiring any disclosure under Section
4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;


(iii)          Except where the failure of any of the following representations
to be correct could not reasonably be expected to have a Material Adverse
Effect, neither the Borrower nor any ERISA Affiliate has:  (A) engaged in a
nonexempt prohibited transaction described in Section 406 of the ERISA or
Section 4975 of the Code, (B) incurred any liability to the PBGC which remains
outstanding other than the payment of premiums and there are no premium payments
which are due and unpaid, or (C) failed to make a required contribution or
payment to a Multiemployer Plan;


(iv)          No Termination Event has occurred or is reasonably expected to
occur;


(v)           [Reserved].
 
48

--------------------------------------------------------------------------------

(vi)          Except where the failure of any of the following representations
to be correct could not reasonably be expected to have a Material Adverse
Effect, no proceeding, claim (other than a benefits claim in the ordinary course
of business), lawsuit and/or investigation is existing or, to the knowledge of
the Borrower, threatened concerning or involving any (A) employee welfare
benefit plan (as defined in Section 3(1) of ERISA) currently maintained or
contributed to by the Borrower or any ERISA Affiliate, (B) Pension Plan or (C)
Multiemployer Plan;


(vii)         The Borrower represents that it is not (1) an employee benefit
plan subject to ERISA, (2) a plan or account subject to Section 4975 of the
Code, (3) an entity deemed to hold “plan assets” of any such plans or accounts
for purposes of ERISA or the Code, or (4) a “governmental plan” within the
meaning of ERISA;


(l)            The Borrower and its Subsidiaries have filed all tax returns
(Federal, state and local) required to be filed and paid all taxes shown thereon
to be due, including interest and penalties, except to the extent that the
Borrower or any such Subsidiary is diligently contesting any such taxes in good
faith and by appropriate proceedings, and for which adequate reserves for
payment thereof have been established in accordance with GAAP.


(m)          No event has occurred or is continuing which constitutes a Default
or an Event of Default, or which constitutes, or which with the passage of time
or giving of notice or both would constitute, a default or event of default by
the Borrower or Subsidiary thereof under any material agreement or contract,
judgment, decree or order by which the Borrower or any of its respective
properties may be bound or which would require the Borrower or Subsidiary
thereof to make any payment thereunder prior to the scheduled maturity date
therefor, where such default could reasonably be expected to result in a
Material Adverse Effect.


(n)           As of the Closing Date, the Borrower and each of its Subsidiaries
will be Solvent.


(o)           As of the Closing Date, the capitalization of the Borrower and
each Significant Subsidiary of the Borrower consists of the Capital Stock,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule II hereto.  All such outstanding Capital Stock
has been duly authorized and validly issued and are fully paid and
nonassessable.  Except as set forth in the Disclosure Documents, there are no
outstanding warrants, subscriptions, options, securities, instruments or other
rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of, Capital
Stock of the Borrower or any Subsidiary of the Borrower or are otherwise
exercisable by any Person.


(p)           The Borrower and each Subsidiary of the Borrower has good and
marketable title to all material assets and other property purported to be owned
by it.


(q)           None of the properties or assets of the Borrower or any of its
Subsidiaries is subject to any Lien, except Permitted Liens.
 
49

--------------------------------------------------------------------------------

(r)            All written information, reports and other papers and data
produced by or on behalf of the Borrower and furnished to the Administrative
Agent and the Lenders in connection with the matters covered by this Agreement
were, at the time the same were so furnished, complete and correct in all
material respects.  No document furnished or written statement made to the
Administrative Agent or the Lenders by the Company and the Borrower in
connection with the negotiation, preparation or execution of this Agreement or
any other Loan Documents contains or will contain any untrue statement of a fact
material to the creditworthiness of the Borrower or its Subsidiaries or omits or
will omit to state a fact necessary in order to make the statements contained
therein not misleading.


(s)           As of the Effective Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.


(t)            [Reserved].


(u)           None of the Borrower, any Subsidiary, or any Affiliate of the
Borrower:  (i) is a Sanctioned Person or currently the subject or target of any
Sanctions or (ii) has taken any action, directly or indirectly, that would
result in a violation by such Persons of any Anti-Corruption Laws or Sanctions. 
The Lenders hereby notify the Borrower that pursuant to the requirements of the
Patriot Act, they are required to obtain, verify and record information that
identifies the Company and the Borrower, which information includes the name and
address of the Company and the Borrower and other information that will allow
the Lenders to identify the Company and the Borrower in accordance with the
Patriot Act.


(v)           Except as disclosed in the Disclosure Documents or to the extent
that the resulting violation or liability would not reasonably be expected to
result individually or in the aggregate, in a Material Adverse Effect, all
properties now or in the past owned, leased or operated by the Borrower and each
Subsidiary thereof now or in the past do not contain, and to their knowledge
have not previously contained, any Hazardous Materials in amounts or
concentrations which (A) constitute or constituted a violation of applicable
Environmental Laws or (B) could give rise to liability under applicable
Environmental Laws.


(w)          Except as disclosed in the Disclosure Documents or to the extent
that the resulting violation or liability would not reasonably be expected to
result individually or in the aggregate, in a Material Adverse Effect, to the
knowledge of the Borrower and its Subsidiaries, the Borrower and each Subsidiary
thereof and such properties and all operations conducted in connection therewith
are in compliance, and have been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about such
properties or such operations which could interfere with the continued operation
of such properties or impair the fair saleable value thereof.


(x)            Except as disclosed in the Disclosure Documents or to the extent
that the resulting violation or liability would not reasonably be expected to
result individually or in the aggregate, in a Material Adverse Effect, neither
the Borrower nor any Subsidiary thereof has received any written or verbal
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws, nor does the Borrower or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened.
 
50

--------------------------------------------------------------------------------

(y)           Except as disclosed in the Disclosure Documents or to the extent
that the resulting violation or liability would not reasonably be expected to
result individually or in the aggregate, in a Material Adverse Effect, to the
knowledge of the Borrower and its Subsidiaries, Hazardous Materials have not
been disposed of, on or transported to or from the properties now or in the past
owned, leased or operated by the Borrower or any Subsidiary thereof in violation
of, or in a manner or to a location which could give rise to liability under,
Environmental Laws, nor have any Hazardous Materials been generated, treated,
stored or disposed of at, on or under any of such properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Laws.


(z)           Except as disclosed in the Disclosure Documents or to the extent
that the resulting violation or liability would not reasonably be expected to
result individually or in the aggregate, in a Material Adverse Effect, no
judicial proceedings or governmental or administrative action is pending, or, to
the knowledge of the Borrower, threatened, under any Environmental Law to which
the Borrower or any Subsidiary thereof is or will be named as a potentially
responsible party with respect to such properties or operations conducted in
connection therewith, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Borrower, any Subsidiary thereof or such properties or such operations that
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.


(aa)          Except as disclosed in the Disclosure Documents or to the extent
that the resulting violation or liability would not reasonably be expected to
result individually or in the aggregate, in a Material Adverse Effect, there has
been no Environmental Release, or to the Borrower’s knowledge, threat of
Environmental Release, of Hazardous Materials at or from properties owned,
leased or operated by the Borrower or any Subsidiary, now or in the past, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws.


(bb)         The Borrower is not an EEA Financial Institution.


ARTICLE VI


COVENANTS OF THE BORROWER


SECTION 6.01
Affirmative Covenants.



Commencing on the Effective Date, until the Obligations have been finally and
indefeasibly paid and satisfied in full and the Commitments terminated, the
Borrower will, and will cause each of its Subsidiaries, to:


(a)           Preservation of Existence, Etc.  Preserve and maintain its
corporate or company, as applicable, existence, material rights (statutory and
otherwise) and franchises, and take such other action as may be necessary or
advisable to preserve and maintain its right to conduct its business in the
states where it shall be conducting its business, except where failure to do so
does not result in, or could not reasonably be expected to have, a Material
Adverse Effect.
 
51

--------------------------------------------------------------------------------

(b)           Maintenance of Properties, Etc.  Maintain good and marketable
title to all of its properties which are used or useful in the conduct of its
business, and preserve, maintain, develop and operate in substantial conformity
with all laws and material contractual obligations, all such properties in good
working order and condition, ordinary wear and tear excepted, except where such
failure would not result in a Material Adverse Effect.


(c)           [Reserved]


(d)           Compliance with Material Contractual Obligations, Laws, Etc. 
Comply with the requirements of all material contractual obligations and all
applicable laws, rules, regulations and orders, the failure to comply with which
could reasonably be expected to result in a Material Adverse Effect, such
compliance to include, without limitation, paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent diligently contested in good faith and by
appropriate proceedings and for which adequate reserves for the payment thereof
have been established, and complying with the requirements of all applicable
Environmental Laws, and other health and safety matters.


(e)           Insurance.  Maintain insurance with financially sound and
reputable insurance companies or associations in such amounts and covering such
risks as are usually carried by companies engaged in the same or similar
businesses and similarly situated.


(f)            Visitation Rights; Keeping of Books.  At any reasonable time and
from time to time, upon reasonable advance notice, permit the Administrative
Agent or any of the Lenders or any agents or representatives thereof, to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Borrower and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their respective officers or directors and with their
respective independent certified public accountants and keep proper books of
record and account, in which full and correct entries shall be made of all
financial transactions and the assets and liabilities of the Borrower in
accordance with GAAP, consistent with the procedures applied in the preparation
of the financial statements referred to in Section 5.01(f) hereof.


(g)           Transactions with Affiliates.  Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of its Affiliates on terms that are fair and reasonable and
no less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate.


(h)           Use of Proceeds.  Use the proceeds of the facility created by this
Agreement solely to pay the Acquisition Consideration and the fees and expenses
incurred in connection with the Elizabethtown Gas Acquisition.


(i)             Loan Documents.  Perform and comply in all material respects
with each of the provisions of each Loan Document to which it is a party.


(j)            Risk Management.  Perform and comply in all material respects,
and require its Subsidiaries to perform and comply in all material respects,
with any risk management policies developed by the Borrower, including such
policies, if applicable, related to (i) the retail and wholesale inventory
distribution and trading procedures and (ii) dollar and volume limits.


(k)           [Reserved]
 
52

--------------------------------------------------------------------------------

(l)            [Reserved]


(m)          Compliance with Sanctions and Anti-Corruption Laws.  Comply with
any obligations that it may have under any Anti-Corruption Laws and maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.  In the event
that the Borrower becomes aware that it is not in compliance with any applicable
Sanctions or Anti-Corruption Laws, the Borrower shall notify the Administrative
Agent and diligently take all actions required thereunder to become compliant.


(n)           Further Assurances.  At the expense of the Borrower, promptly
execute and deliver, or cause to be promptly executed and delivered, all further
instruments and documents, and take and cause to be taken all further actions,
that may be reasonably necessary or that the Required Lenders through the
Administrative Agent may reasonably request, to enable the Lenders and the
Administrative Agent to lawfully enforce the terms and provisions of this
Agreement and the Loan Documents and to exercise their rights and remedies
hereunder and thereunder.  In addition, the Borrower will use all reasonable
efforts to duly obtain Governmental Actions required from time to time on or
prior to such date as the same may become legally required, and thereafter to
maintain all such Governmental Actions in full force and effect, except where
such failure would not result in a Material Adverse Effect.


(o)           Compliance with ERISA. (i) Except where the failure to so comply
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (x) comply with applicable provisions of ERISA and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (y) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, (z) not participate in any prohibited
transaction that could result in any civil penalty under ERISA or tax under the
Code and (zz) operate each Employee Benefit Plan in such a manner that will not
incur any tax liability under Section 4980B of the Code or any liability to any
qualified beneficiary as defined in Section 4980B of the Code and (ii) furnish
to the Administrative Agent upon the Administrative Agent’s request such
additional information about any Employee Benefit Plan as may be reasonably
requested by the Administrative Agent.


(p)           Environmental Notices.  The Borrower shall furnish to the
Administrative Agent, on behalf of the Lenders prompt written notice of all
Environmental Liabilities, pending, threatened or anticipated Environmental
Proceedings, Environmental Notices, Environmental Judgments and Orders, and
Environmental Releases at, on, in, under or in any way affecting its properties
or, to the extent the Borrower has actual notice thereof, any adjacent property,
and all facts, events or conditions that could lead to any of the foregoing;
provided that the Borrower shall not be required to give such notice unless it
reasonably believes that any of the foregoing, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
 
53

--------------------------------------------------------------------------------

(q)           Environmental Matters.  Except where it could not reasonably be
expected to have a Material Adverse Effect, the Borrower will not use, produce,
manufacture, process, generate, store, dispose of, manage at, or ship or
transport to or from its properties any Hazardous Materials other than as
disclosed to the Lenders in writing at or prior to the Closing Date except for
(i) Hazardous Materials used, produced, manufactured, processed, generated,
stored, disposed of or managed in the ordinary course of business in material
compliance with all applicable Environmental Requirements or (ii) other
Hazardous Materials the unlawful handling, discharge or disposal of which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.


(r)            Environmental Release.  Upon becoming aware of the occurrence of
an Environmental Release that could reasonably be expected to have a Material
Adverse Effect, the Borrower will promptly investigate the extent of, and comply
in all material respects with all applicable Federal, state and local statutes,
rules, regulations, orders and other provisions of law relating to Hazardous
Materials, air emissions, water discharge, noise emission and liquid disposal,
and other environmental, health and safety matters, other than those the
noncompliance with which would not have a Material Adverse Effect.


SECTION 6.02
Negative Covenants.



Commencing on the Effective Date, until all of the Obligations have been paid
and satisfied in full and the Commitments terminated, the Borrower will not, and
will not cause or permit any of its Subsidiaries, to:


(a)           Liens, Etc.  Except as permitted in Section 6.02(c), create,
incur, assume, or suffer to exist any Lien other than Permitted Liens.


(b)           Indebtedness.  Create or suffer, or permit to exist, any
Indebtedness except for Permitted Indebtedness.


(c)           Obligation to Ratably Secure.  Except as permitted by Section
6.02(a), create or suffer to exist any Lien other than a Permitted Lien, in each
case to secure or provide for the payment of Indebtedness, unless, on or prior
to the date thereof, the Borrower shall have (i) pursuant to documentation
reasonably satisfactory to the Administrative Agent and Required Lenders,
equally and ratably secured the Obligations of the Borrower under this Agreement
by a Lien acceptable to the Administrative Agent and Required Lenders, and (ii)
caused the creditor or creditors, as the case may be, in respect of such
Indebtedness to have entered into an intercreditor agreement in form, scope and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders.


(d)           Mergers, Etc.  Merge or consolidate with or into any Person,
except that (i) any Subsidiary of the Borrower may merge or consolidate with or
into, any other wholly owned Subsidiary of the Borrower and (ii) any Subsidiary
of the Borrower may merge or consolidate with and into the Borrower; provided,
that the Borrower is the surviving corporation; provided, further, that in each
case, immediately after giving effect to such proposed transaction, no Event of
Default or Default would exist.


(e)           Sale of Assets, Etc.  Sell, transfer, lease, assign or otherwise
convey or dispose of assets (whether now owned or hereafter acquired), in any
single transaction or series of transactions, whether or not related having an
aggregate book value in excess of 10% of the Consolidated assets of the Borrower
and its Consolidated Subsidiaries, except for dispositions of capital assets in
the ordinary course of business as presently conducted.
 
54

--------------------------------------------------------------------------------

(f)            Restricted Investments.  Other than in the ordinary course of
business, make or permit to exist any Investments, loans or advances to, or
acquire any assets or property of any other Person, except for Permitted
Investments.


(g)           New Business.  Enter into any business, in any material respect,
which is not similar to the Borrower’s and its Subsidiaries’ business as of the
Effective Date.


(h)           Distributions.  Pay any dividends on or make any other
distributions in respect of any Capital Stock or redeem or otherwise acquire any
such Capital Stock; provided, that (i) any Subsidiary of the Borrower may pay
regularly scheduled dividends or make other distributions to the Borrower; (ii)
if no Default or Event of Default exists or would result therefrom, the Borrower
may pay distributions or dividends in either cash or its Capital Stock or may
redeem or otherwise acquire its Capital Stock; and (iii) the Borrower may cause
(A) the redemption of its Capital Stock having a preferred interest or (B) the
acquisition of Capital Stock having a preferred interest of any trust created by
the Borrower solely for the purpose of issuing preferred equity interests, the
proceeds of which will be used by such trust to fund loans to the Borrower, only
if, in each case (x) such redemption or acquistion is effected by the proceeds
of of Capital Stock issued by the Company, or (y) such redemption or acquisition
is effected with proceeds from Permittted Indebtedness; provided that before and
after such redemption or acquisition as described in (x) and (y) above, no
Default or Event of Default has occurred and is continuing.


(i)            Constituent Documents, Etc.  Change in any material respect the
nature of its certificate of incorporation, by-laws, or other similar documents,
or accounting policies or accounting practices (except as required or permitted
by the Financial Accounting Standards Board or GAAP).


(j)            Fiscal Year.  Change its Fiscal Year.


(k)           Use of Proceeds.  Request any Loan, or use the proceeds of any
Loan, (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent or otherwise) of Sanctions.


SECTION 6.03
Reporting Requirements.



So long as any Lender shall have any Commitment hereunder or the Borrower shall
have any obligation to pay any amount to the Administrative Agent or any Lender
hereunder, the Borrower will provide to the Administrative Agent:
 
55

--------------------------------------------------------------------------------

(a)           as soon as available and in any event within sixty (60) days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated and consolidating balance sheet of the Borrower and its
Consolidated Subsidiaries as at the end of such fiscal quarter and consolidated
and consolidating statements of income, retained earnings and cash flows of the
Borrower and its Consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such fiscal quarter, all
in reasonable detail and duly certified by the chief financial officer or the
treasurer of the Borrower as fairly presenting in all material respects the
financial condition of the Borrower and its Consolidated Subsidiaries as at such
date and the results of operations of the Borrower and its Consolidated
Subsidiaries for the periods ended on such date, except for normal year-end
adjustments, all in accordance with GAAP consistently applied (for purposes
hereof delivery of the Borrower’s appropriately completed Form 10‑Q will be
sufficient in lieu of delivery of such consolidated balance sheet and
consolidated statements of income, retained earnings and cash flows), together
with a Compliance Certificate, in the form of Exhibit G, of the chief financial
officer or the treasurer of the Borrower (A) demonstrating and certifying
compliance by the Borrower with the covenants set forth in Section 6.04 and (B)
stating that no Event of Default or Default has occurred and is continuing or,
if an Event of Default or Default has occurred and is continuing, a statement as
to the nature thereof and the action which the Borrower has taken and proposes
to take with respect thereto;


(b)           as soon as available and in any event within one hundred five
(105) days after the end of each fiscal year of the Borrower, a copy of the
annual report for such fiscal year for the Borrower and its Consolidated
Subsidiaries, containing consolidated and consolidating financial statements for
such year certified by, and accompanied by an unqualified opinion of,
independent public accountants reasonably acceptable to the Administrative Agent
(for purposes hereof, delivery of the Borrower’s appropriately completed Form
10‑K will be sufficient in lieu of delivery of such financial statements),
together with a Compliance Certificate, in the form of Exhibit G, of the chief
financial officer or the treasurer of the Borrower (A) demonstrating and
certifying compliance by the Borrower with the covenants set forth in Section
6.04 and (B) stating that no Event of Default or Default has occurred and is
continuing or, if an Event of Default or Default has occurred and is continuing,
a statement as to the nature thereof and the action which the Borrower has taken
and proposes to take with respect thereto;


(c)           as soon as possible and in any event within five (5) days after
the occurrence of each Event of Default and each Default known to the Borrower,
a statement of the chief financial officer of the Borrower setting forth details
of such Event of Default or Default and the action which the Borrower has taken
and proposes to take with respect thereto;


(d)           upon the Borrower obtaining knowledge of the following, the
Borrower will give written notice to the Administrative Agent promptly (and in
any event within ten Business Days) of any of the following:  (i) any
unfavorable determination letter from the Internal Revenue Service regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by the Borrower or any
ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) all notices received by
the Borrower or any ERISA Affiliate from a Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability in the amount of at least
$1,000,000 pursuant to Section 4202 of ERISA, and (iv) the Borrower or any ERISA
Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA;


(e)           as soon as possible and in any event within five (5) days after
the Borrower becomes aware of the occurrence thereof, notice of all actions,
suits, proceedings or other events (A) of the type described in Section 5.01(e)
or (B) for which the Administrative Agent or the Lenders will be entitled to
indemnity under Section 9.05;
 
56

--------------------------------------------------------------------------------

(f)            as soon as possible and in any event within five (5) days after
the sending or filing thereof, copies of all material reports that the Borrower
sends to any of its security holders, and copies of all reports and registration
statements which the Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission or any national securities exchange;


(g)           as soon as possible and in any event within five (5) days after
requested, such other information respecting the business, properties, assets,
liabilities (actual or contingent), results of operations, prospects, condition
or operations, financial or otherwise, of the Borrower or any Subsidiary thereof
as any Lender through the Administrative Agent may from time to time reasonably
request;


(h)           from time to time and promptly upon each request, information with
respect to the Company (prior to the Closing Date) and the Borrower as a Lender
may reasonably request in order to comply with applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the Patriot Act and the Beneficial Ownership Regulation;


(i)            promptly, upon knowledge of any change in the Debt Rating, a
certificate stating that the Debt Rating has changed with evidence of the new
Debt Rating; and


(j)            to the extent the guaranty provided for herein in Article X is
still in effect, the financial statements for the Company and its Subsidiaries
in paragraphs (a) and (b) above (by substituting “the Company” for “the
Borrower”, but without the requirement for the Company to deliver a Compliance
Certificate).


Information required to be delivered pursuant to this Section 6.03 shall be
deemed to have been delivered if such information shall have been posted by the
Borrower on an Intralinks or similar site to which the Administrative Agent has
been granted access or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov and the Borrower shall have notified
the Administrative Agent of the availability of all Form 10-Q and Form 10-K
reports; provided that, if requested by the Administrative Agent or any Lender,
the Borrower shall deliver a paper copy of such information to the
Administrative Agent or such Lender.  Information required to be delivered
pursuant to this Section 6.03 may also be delivered by electronic communications
pursuant to procedures reasonably approved by the Administrative Agent.
 
57

--------------------------------------------------------------------------------

The Company and the Borrower hereby acknowledge that (a) the Administrative
Agent and/or the Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Company and the Borrower hereunder
that have been approved by the Borrower in writing including via electronic
transmission (collectively, “Informational Materials”) by posting the
Informational Materials on SyndTrak Online or another similar electronic means
(collectively, the “Electronic Means”) and (b) certain prospective Lenders
(“Public Lenders”) may not wish to receive material non-public information
(within the meaning of the United States federal securities laws, “MNPI”) with
respect to the Company, the Borrower or its Affiliates or any of their
respective securities, and who may be engaged in investment and other
market-related activities with respect to such entities’ securities.  Lenders
will assume that all Informational Materials, other than publicly available
Informational Materials filed pursuant to the Exchange Act or posted on
Borrower’s website, include MNPI.  The Borrower hereby agrees that in the event
any Informational Materials will not contain MNPI, the Borrower will notify
Administrative Agent in writing (except with respect to Informational Materials
filed pursuant to the Exchange Act, or posted on the Company’s website, which
shall be deemed public) and the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Informational Materials as
not containing any MNPI (although it may be sensitive and proprietary) with
respect to the Company, the Borrower or its securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Informational Materials constitute Information, such Information shall be
treated as set forth in Section 9.16 hereof).  Before distribution of any
Informational Materials (a) to prospective Private Lenders, Borrower shall
provide the Administrative Agent with written authorization (including email)
authorizing the dissemination of the Informational Materials and (b) to
prospective Public Lenders, the Borrower shall provide the Administrative Agent
with written authorization (including email) authorizing the dissemination of
the Informational Materials and confirming, to the Borrower’s knowledge, the
absence of MNPI therefrom.


SECTION 6.04
Financial Covenants.



From and after the Closing Date and for so long as the Borrower shall have any
obligation to pay any amount to the Administrative Agent or any Lender
hereunder, the Borrower will, unless the Required Lenders shall otherwise
consent in writing, maintain at the end of each fiscal quarter a ratio of
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis
(solely with respect to Pre-Funded Acquisition Debt, calculated net of the
proceeds thereof held as cash and cash equivalents held on the balance sheet of
the Borrower and its Subsidiaries) to Consolidated Total Capitalization of 0.70
to 1.0.


ARTICLE VII
 
EVENTS OF DEFAULT


SECTION 7.01
Events of Default.



Commencing on the Effective Date, each of the following events, should they
occur and be continuing, shall constitute an “Event of Default”:


(a)           The Borrower shall fail to pay (i) any amount of principal when
the same becomes due and payable or (ii) any interest, fees or any other amount
payable hereunder within five (5) Business Days of when the same becomes due and
payable; or


(b)           Any representation or warranty made by or on behalf of the Company
or any Subsidiary in this Agreement, any Loan Document or by or on behalf of the
Company or any Subsidiary (or any of their officers) in connection with this
Agreement, any Loan Document shall prove to have been incorrect in any material
respect when made or deemed made; or
 
58

--------------------------------------------------------------------------------

(c)           The Company or the Borrower shall fail (i) to perform or observe
any term, covenant or agreement contained in Section 6.01(a), (e), (g), (h), (i)
or (j), Section 6.02 (other than subsection (i)), Section 6.03, or Section 6.04,
or Article X or (ii) to perform or observe any other term, covenant or agreement
contained in this Agreement (other than obligations specifically set forth
elsewhere in this Section 7.01) on its part to be performed or observed if the
failure to perform or observe such other term, covenant or agreement, shall
remain unremedied for thirty (30) days after written notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender; or


(d)           The Borrower or any Significant Subsidiary thereof shall fail to
pay any principal of or premium or interest on any Indebtedness (other than
Indebtedness incurred under this Agreement) thereof in the aggregate (for all
such Persons) in excess of $25,000,000, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit (with or
without the giving of notice, but without any further lapse of time) the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause the acceleration of, the maturity of such Indebtedness; or
any such Indebtedness shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), prior to the
stated maturity thereof; or


(e)           The Borrower or any Significant Subsidiary thereof shall (i)
generally not pay its debts as such debts become due, or (ii) admit in writing
its inability to pay its debts generally, or (iii) make a general assignment for
the benefit of creditors, or (iv) any case or proceeding shall be commenced by
or against the Borrower or a Significant Subsidiary thereof seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any Debtor Relief Laws, or seeking the entry of an order
for relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding commenced against it (but not commenced by it), such
proceeding shall remain undismissed or unstayed for a period of forty-five (45)
days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur or the Borrower or a Significant
Subsidiary thereof shall consent to or acquiesce in any such proceeding; or the
Borrower or a Significant Subsidiary thereof shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or


(f)            Any judgments or orders for the payment of money in excess of
$25,000,000 (in the aggregate) shall be rendered against the Borrower or any
Significant Subsidiary thereof and either (i) enforcement proceedings shall have
been commenced by any creditor upon any such judgment or order or (ii) there
shall be any period of ten (10) consecutive days during which a stay of
enforcement of any such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
 
59

--------------------------------------------------------------------------------

(g)           The obligations of the Company or the Borrower or any Subsidiary
under this Agreement or any other Loan Document shall become unenforceable, or
the Company or the Borrower or any Subsidiary, or any court or governmental or
regulatory body having jurisdiction over the Company or the Borrower or any
Subsidiary, shall so assert in writing or the Company, the Borrower or any
Subsidiary shall contest in any manner the validity or enforceability thereof;
or


(h)           The occurrence of a Termination Event; or


(i)            Any Governmental Action shall be rescinded, revoked, otherwise
terminated, or amended or modified in any manner which is materially adverse to
the interests of the Lenders and the Administrative Agent; or


(j)            An “Event of Default” or “Default” under the SJI Credit
Agreement; or


(k)           [Reserved]


(l)            A Change in Control shall occur.


SECTION 7.02
Upon an Event of Default.



Upon the occurrence and continuation of an Event of Default (but subject to
Section 4.03), with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower:  (i) Declare the principal of and interest on
the Loans, the Notes and the other Obligations at the time outstanding, and all
other amounts owed to the Lenders and to the Administrative Agent under this
Agreement to be forthwith due and payable, whereupon the same shall immediately
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived, anything in this Agreement to the
contrary notwithstanding, and (ii) terminate the Commitments and any right of
the Borrower to request Loans hereunder; provided, that upon the occurrence of
an Event of Default specified in Section 7.01(e), the Commitments shall be
automatically terminated and all Obligations shall automatically become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived, anything in this Agreement or in any other Loan
Document to the contrary notwithstanding.


SECTION 7.03
Rights and Remedies Cumulative; Non-Waiver; Etc.



The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive, and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or that may now or hereafter exist in law or in equity or by suit or
otherwise.  No delay or failure to take action on the part of the Administrative
Agent or any Lender in exercising any right, power or privilege shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude other or further exercise thereof or the exercise of
any other right, power or privilege or shall be construed to be a waiver of any
Event of Default.  No course of dealing between the Company, the Borrower, the
Administrative Agent and the Lenders or their respective agents or employees
shall be effective to change, modify or discharge any provision of this
Agreement or any of the other Loan Documents or to constitute a waiver of any
Event of Default.
 
60

--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Company and/or the Borrower shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 7.02 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b)  [reserved], (c) Lender from exercising setoff
rights in accordance with Section 9.04 (subject to the terms of Section 2.16),
or (d) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to the Company
and/or the Borrower under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 7.02
and (ii) in addition to the matters set forth in clauses (c) and (d) of the
preceding proviso and subject to Section 2.16, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


ARTICLE VIII
 
THE ADMINISTRATIVE AGENT


SECTION 8.01
Appointment and Authority.



Each of the Lenders hereby irrevocably designates and appoints Bank of America
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders, and neither the
Company, the Borrower nor any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions.  It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.


SECTION 8.02
Rights as a Lender.



The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Company, the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
61

--------------------------------------------------------------------------------

SECTION 8.03
Exculpatory Provisions.



The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature.  Without limiting
the generality of the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company, the Borrower or
any of their Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.01 or Section 7.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given in writing to the Administrative Agent by the Borrower or a
Lender.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
62

--------------------------------------------------------------------------------

SECTION 8.04
Reliance by Administrative Agent.



The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Company or the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


SECTION 8.05
Delegation of Duties.



The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities created under this Agreement as well as
activities as Administrative Agent.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.


SECTION 8.06
Resignation of Administrative Agent.



(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
 
63

--------------------------------------------------------------------------------

(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 9.05 and other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.05
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring or removed Administrative Agent was acting as Administrative Agent and
(ii) after such resignation or removal for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including (a)
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.
 
64

--------------------------------------------------------------------------------

SECTION 8.07
Non-Reliance on Administrative Agent and Other Lenders.



Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


SECTION 8.08
No Other Duties, Etc.



Anything herein to the contrary notwithstanding, none of the bookrunners or
arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.


SECTION 8.09
Administrative Agent May File Proofs of Claim.



In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to the Company (prior to the Closing Date) or
the Borrower, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Company (prior to the Closing Date) or the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent allowed in such judicial proceeding); and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
 
65

--------------------------------------------------------------------------------

SECTION 8.10
Lender Representations Concerning ERISA



(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Company or the Borrower, that at least one of the
following is and will be true:


(i)            such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans or the Commitments,


(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans the Commitments and this Agreement,


(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or


(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)           In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Company or the
Borrower, that:
 
66

--------------------------------------------------------------------------------

(i)            none of the Administrative Agent or the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),


(ii)           the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii)          the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),


(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and


(v)           no fee or other compensation is being paid directly to the
Administrative Agent or the Arrangers or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.


(c)           The Administrative Agent and the Arrangers hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
 
67

--------------------------------------------------------------------------------

ARTICLE IX
 
MISCELLANEOUS


SECTION 9.01
Amendments, Etc.



No amendment or waiver of any provision of this Agreement, nor consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Lenders and the Borrower and
acknowledged by the Administrative Agent, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, except as otherwise provided in Section 2.18, no such
waiver and no such amendment, supplement or modification shall (a) extend the
Termination Date or the maturity of any Loan or unreimbursed drawing, or reduce
the rate or extend the time of payment of interest in respect thereof, or reduce
any fee payable to any Lender hereunder or extend the time for the payment
thereof or increase the amount of any Lender’s Commitment, in each case without
the written consent of each Lender directly and adversely affected thereby
(provided that only the consent of the Required Lenders shall be necessary to
waive any obligation of the Borrower to pay interest at the rate set forth in
Section 2.10(c) during the continuance of an Event of Default), (b) amend,
modify or waive any provision of this Section 9.01 or Section 9.09(d) or reduce
the percentage specified in the definition of Required Lenders, or consent to
the assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement, in each case without the written consent of all the
Lenders, (c) amend, modify or waive any provision of Article VIII without the
written consent of the Administrative Agent, (d) waive, modify or eliminate any
of the conditions precedent specified in Section 4.01, in each case without the
written consent of all the Lenders, (e) forgive principal, interest, fees or
other amounts payable hereunder without the written consent of each Lender
directly and adversely affected thereby or (f) waive any requirement for the
release of collateral or the Guaranty provided for in Article X (other than in
accordance with its terms) without the written consent of all the Lenders;
provided further, that (i) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto,
and (ii) the Administrative Agent and the Borrower shall be permitted to amend
any provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature in
any such provision.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.


SECTION 9.02
Notices, Etc.



(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for hereunder shall be in
writing (including telegraphic communication) and delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:
 
68

--------------------------------------------------------------------------------

The Company or the Borrower:


c/o South Jersey Industries, Inc.
1 South Jersey Plaza
Folsom, New Jersey 08037
Attention:  Ann T. Anthony
Facsimile No.:  (609) 561-8225


With a copy to:


Gibson, Dunn & Crutcher LLP
200 Park Avenue
New York, NY 10166
Attention: Aaron Adams
Facsimile No.: 212.351.6245


The Administrative Agent:


Administrative Agent’s Office
(for payments and borrowing related notices):
Bank of America, N.A.
2380 Performance Drive, Building C
Mail Code: TX2-984-03-23
Richardson, TX, 75082
Attention: Everlena Ballard
Telephone: 469-201-8217
Electronic Mail:  everlena.ballard@baml.com
 
Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
555 California Street
Mail Code: CA5-705-04-09
San Francisco, CA  94104
Attention:  Kevin Ahart
Telephone:  415-436-2750
Facsimile:  415-503-5000
Electronic Mail:  kevin.ahart@baml.com
 
Wiring Instructions:
Bank of America, N.A.
New York, NY
Account No.:  1366072250600
ABA# 026009593
Account Name: Wire Clearing Acct for Syn Loans - LIQ
Ref: ETG Acquisition Corp.
 
69

--------------------------------------------------------------------------------

If to any Lender, at its address or telecopy number set forth on Schedule I
hereto; or, as to each party, at such other address as shall be designated by
such party in a written notice to the other parties.  All such notices sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by facsimile
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient).  Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).


(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II, if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, the Company or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.


(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.


(d)           The Company and the Borrower agree that the Administrative Agent
may, but shall not be obligated to, make the Informational Materials available
to the Lenders by posting the Informational Materials on the Platform.  The
Platform is provided “as is” and “as available.”  The Agent Parties (as defined
below) do not warrant the accuracy or completeness of the Informational
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Informational Materials.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Informational Materials or the Platform.  In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Company’s, the Borrower’s or the Administrative Agent’s transmission of
communications through the Internet (including, without limitation, the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided that in no event shall any Agent Party
have any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages, losses or expenses (as
opposed to actual damages, losses or expenses).
 
70

--------------------------------------------------------------------------------

SECTION 9.03
No Waiver; Remedies.



No failure on the part of the Administrative Agent or any Lender to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.


SECTION 9.04
Set-off.



(a)           If an Event of Default shall have occurred and be continuing, the
Administrative Agent, each Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by the
Administrative Agent, such Lender or any such Affiliate to or for the credit or
the account of the Company (until the Closing Date) or the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Company (until the Closing
Date) or the Borrower may be contingent or unmatured or are owed to a branch or
office of such Lender different from the branch or office holding such deposit
or obligated on such indebtedness.  The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent, such
Lender  or their respective Affiliates may have; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (i) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.18, and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have.  Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
71

--------------------------------------------------------------------------------

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:


(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and


(ii)           the provisions of this paragraph shall not be construed to apply
to (A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (B) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Company, the Borrower or
any Subsidiary thereof (as to which the provisions of this paragraph shall
apply).


The Company and the Borrower consent to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company and the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Company
or the Borrower in the amount of such participation.


SECTION 9.05
Indemnification.



The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), Arrangers, each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, and shall pay or reimburse any such Indemnitee for,
any and all losses, claims (including, without limitation, any Environmental
Claims or civil penalties or fines assessed by OFAC), damages, liabilities and
related reasonable out-of-pocket expenses (and shall pay or reimburse any such
Indemnitee for including the fees, charges and disbursements of any counsel for
any Indemnitee (limited to one counsel, representing all of the Indemnitees,
taken as a whole, and, if necessary, of a single counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and, in the case of an actual or perceived conflict of interest
where the Indemnitee affected by such conflict informs the Borrower of the
existence of such conflict and thereafter retains its own counsel, of another
firm of counsel for each such affected Indemnitee)), incurred by any Indemnitee
or asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by the
Borrower or any Subsidiary thereof, or any Environmental Claim or Environmental
Liabilities related in any way to the Borrower or any Subsidiary, (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Company, the Borrower or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto,
or (v) any claim (including, without limitation, any Environmental Claims or
civil penalties or fines assessed by the U.S. Department of the Treasury’s
Office of Foreign Assets Control), investigation, litigation or other proceeding
(whether or not the Administrative Agent or any Lender is a party thereto) and
the prosecution and defense thereof, arising out of or in any way connected with
the Loans, this Agreement, any other Loan Document, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of an Indemnitee or (y) result from a claim
brought by the Company, the Borrower or any Subsidiary thereof against an
Indemnitee or any controlled Affiliate or other Related Party of such Indemnitee
directly involved in the with the transactions contemplated by this Agreement
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Company, the Borrower or such Subsidiary has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
 
72

--------------------------------------------------------------------------------

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section to be paid by it to the Administrative Agent
(or any sub-agent thereof) or any Related Party the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s Commitment Percentage at such time, or if the
Commitments have been reduced to zero, then based on such Lender’s ratable share
of the outstanding Loans) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  The obligations of the Lenders under this
paragraph are subject to the provisions of Section 2.16.


To the fullest extent permitted by applicable law, the Company and the Borrower
shall not assert, and hereby waives, any claim against any Indemnitee on any
theory of liability for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof.  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.  In
addition, and without limitation of the indemnity provided in this Section, the
Administrative Agent and each Lender agree not to assert any claim against the
Company and the Borrower on any theory of liability for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, or the
transactions contemplated hereby or thereby.
 
73

--------------------------------------------------------------------------------

All amounts due under this Section 9.05 shall be payable promptly after demand
therefor.  Nothing in this Section 9.05 is intended to limit the Borrower’s
obligations contained in Article II. Without prejudice to the survival of any
other obligation of the Borrower hereunder, the indemnities and obligations of
the Borrower contained in this Section 9.05 shall survive the payment in full of
amounts payable pursuant to Article II and Article III and the termination of
the Commitments.


Section 9.05 shall not apply with respect to Taxes other than any Taxes that
represent losses, claimes, damages, etc. arising from any non-Tax claim.


SECTION 9.06
[Reserved].



SECTION 9.07
Costs, Expenses and Taxes.



The Borrower agrees to pay on demand all reasonable costs and expenses in
connection with the preparation, issuance, delivery, filing, recording, and
administration of this Agreement,  the Loans and any other documents which may
be delivered in connection with this Agreement, including, without limitation,
the reasonable fees and out‑of‑pocket expenses of counsel for the Administrative
Agent incurred in connection with the preparation and negotiation of this
Agreement, the Loans and any document delivered in connection therewith and all
reasonable costs and expenses incurred by the Administrative Agent (and, in the
case of clause (iii) or (iv) below, any Lender) (including reasonable fees and
out of pocket expenses of counsel) in connection with (i) with the use of
Intralinks Inc., SyndTrak or other similar information transmission systems in
connection with the Loan Documents, (ii) the transfer, drawing upon, change in
terms, maintenance, renewal or cancellation of this Agreement and the Loans,
(iii) any and all amounts which the Administrative Agent or any Lender has paid
relative to the Administrative Agent’s or such Lender’s curing of any Event of
Default resulting from the acts or omissions of the Borrower under this
Agreement or any other Loan Document, (iv) the enforcement of, or protection of
rights under, this Agreement or any other Loan Document (whether through
negotiations, legal proceedings or otherwise), (v) [reserved] or (vi) any
waivers or consents or amendments to or in respect of this Agreement or the
Loans requested by the Borrower.  In addition, the Borrower shall pay any and
all Other Taxes and fees payable or determined to be payable in connection with
the execution, delivery, filing and recording of this Agreement, the Loans or
any of such other documents, and agree to save the Administrative Agent and the
Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes and fees. 
Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower, the Administrative
Agent and the Lenders contained in this Section shall survive the payment in
full of the Obligations and the termination of the Commitments.
 
74

--------------------------------------------------------------------------------

To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section to be paid by it to the Administrative Agent
(or any sub-agent thereof) or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense
payment is sought based on each Lender’s Commitment Percentage at such time, or
if the Commitments have been reduced to zero, then based on such Lender’s
ratable share of the outstanding Loans) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
the unreimbursed expense was incurred by or asserted against the Administrative
Agent (or any such sub-agent) or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  The obligations of the Lenders under this
paragraph are subject to the provisions of Section 2.16.


SECTION 9.08
[Reserved].



SECTION 9.09
Benefit of Agreement.



(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Company and the Borrower may not assign or otherwise transfer any of their
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)            Minimum Amounts.


(A)  in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
 
75

--------------------------------------------------------------------------------

(B)   in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as no Event of Default pursuant to Section 7.01(a) or 7.01(e) has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided that the Borrower shall be
deemed to have given its consent five (5) Business Days after the date written
notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) unless such consent is expressly refused by the Borrower
prior to such fifth (5th) Business Day;


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned;


(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:


(A)  the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (x) an Event of Default pursuant to Section 7.01(a) or
7.01(e) has occurred and is continuing at the time of such assignment or (y)
such assignment is to a Lender, an Affiliate of a Lender, Approved Fund or a
Permitted Assignee, provided, that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; and


(B)   the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender with a Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender.


(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment
(provided, that (A) only one such fee will be payable in connection with
simultaneous assignments to two or more Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment), and the assignee, if it is
not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire.


(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Company, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B) or (C) to a Disqualified
Institution.
 
76

--------------------------------------------------------------------------------

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person).


(vii)         In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Commitment Percentage (unless the Commitments have been reduced to zero). 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 2.14, 2.17, 2.21, 9.05 and 9.07 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section (other than a purported assignment to a Person
specified in paragraph (b)(vi) of this Section or the Company, the Borrower or
any of the Borrower’s Subsidiaries or Affiliates, which shall be null and void).
 
77

--------------------------------------------------------------------------------

(c)            Register.  The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitment of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender), at any reasonable time and from time to time upon
reasonable prior notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, or the Company, the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or a Disqualified Institution) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Sections 9.05 and 9.07 with respect to
any payments made by such Lender to its Participant(s).


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
9.01 that directly affects such Participant and could not be effected by a vote
of the Required Lenders.  Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.12,
2.17 and 2.21 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.04 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.16 as though it were a Lender.


Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
Obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Treasury
Regulations Section 5f.103-1(c) and Proposed Treasury Regulations Section
1.163-5(b) (or any amended or successor version).  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
 
78

--------------------------------------------------------------------------------

(e)            Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.17 and 2.21 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  No
Participant shall be entitled to the benefits of Section 2.17 unless such
Participant agrees, for the benefit of the Borrower, to comply with Section 2.17
as though it were a Lender.


(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.


SECTION 9.10
Severability.



Any provision of this Agreement which is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.


SECTION 9.11
Governing Law.



This agreement shall be governed by, and construed in accordance with, the laws
of the state of New York.


SECTION 9.12
Headings.



Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.


SECTION 9.13
Submission To Jurisdiction; Waivers.



Each of the Company and the Borrower hereby irrevocably and unconditionally:


(a)           agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
or any Related Party of the foregoing in any way relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than Courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof, and submits to the jurisdiction of such courts and agrees that
all claims in respect of any such action, litigation or proceeding may be heard
and determined in such State court or, to the fullest extent permitted by
Applicable Law, in such federal court;
 
79

--------------------------------------------------------------------------------

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;


(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Company or the
Borrower (as applicable) at its address set forth in Section 9.02 or at such
other address of which the Administrative Agent shall have been notified
pursuant thereto; and


(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.


This Section 9.13 shall not be construed to confer a benefit upon, or grant a
right or privilege to, any Person other than the parties hereto.


SECTION 9.14
Acknowledgments.



Each of the Company and the Borrower hereby acknowledges:


(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and other Loan Documents;


(b)           neither the Administrative Agent nor any Lender has a fiduciary
relationship to the Borrower, and the relationship between the Administrative
Agent and any Lender, on the one hand, and the Borrower on the other hand, is
solely that of debtor and creditor; and


(c)           no joint venture exists between the Borrower and the
Administrative Agent or any Lender.


SECTION 9.15
Waivers of Jury Trial.



TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE COMPANY, THE
BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN. 
THIS SECTION 9.15 SHALL NOT BE CONSTRUED TO CONFER A BENEFIT UPON, OR GRANT A
RIGHT OR PRIVILEGE TO, ANY PERSON OTHER THAN THE PARTIES HERETO.
 
80

--------------------------------------------------------------------------------

SECTION 9.16
Confidentiality.



Each of the Administrative Agent and the Lenders agree to maintain the
confidentiality of the Information (as defined below) and use it only for
purposes of this Agreement, the Loan Documents and the transactions contemplated
hereby and thereby, or for any other reason relating to this Agreement, except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives for the purpose of evaluating, negotiating or
entering into transactions contemplated hereby (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by, or required to be disclosed to,
any rating agency, or regulatory or similar authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or any legal, judicial,
administrative or other compulsory process, (d) to any other party hereto, (e)
in connection with the exercise of any remedies under this Agreement or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (ii) any actual or prospective counterparty (or its
Related Parties) to any swap derivative or other transaction under which
payments are to be made by reference to the Borrower and its obligations, this
Agreement or payments hereunder, (g) with the consent of the Borrower, (h) to
bank market data collectors and other similar bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications, (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower and
such source is not known by the Person receiving such Information to be in
violation of this Section 9.16, (j) to governmental regulatory authorities in
connection with any regulatory examination of the Administrative Agent or any
Lender or in accordance with the Administrative Agent’s or any Lender’s
regulatory compliance policy if the Administrative Agent or such Lender deems
necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliate, (k)
on a confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to
this Agreement or (l) in connection with a due diligence defense.  For purposes
of this Section, “Information” means all information received from or on behalf
of the Company, the Borrower or any Subsidiary thereof relating to the Borrower
or any Subsidiary thereof or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis without breach of this Section 9.16 prior to disclosure
by the Company, the Borrower or any Subsidiary thereof; provided that, in the
case of information received from the Company, the Borrower or any Subsidiary
thereof after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  Each of the
Administrative Agent, the Lenders and Participants shall promptly notify the
Borrower of its receipt of any subpoena or similar process or authority, unless
prohibited therefrom by the issuing Person.  The confidentiality obligations
applicable to the Administrative Agent and the Lenders in this Section 9.16
shall supersede any confidentiality obligations applicable to such parties in
the Commitment Letter dated May 29, 2018 between the Company and the Commitment
Parties (as defined therein).
 
81

--------------------------------------------------------------------------------

SECTION 9.17
Counterparts; Integration; Effectiveness; Electronic Execution.



This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and the Fee Letter, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.


The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
assignment and assumption agreements, amendments or other modifications, Notices
of Borrowing, Notices of Account Designations, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided, that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.


SECTION 9.18
Reversal of Payments.



To the extent the Company (prior to the Closing Date) or the Borrower makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of any
collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any Debtor
Relief Law, other Applicable Law or equitable cause, then, to the extent of such
payment or proceeds repaid, the Obligations or part thereof intended to be
satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
 
82

--------------------------------------------------------------------------------

SECTION 9.19
No Advisory or Fiduciary Responsibility.



(a)           In connection with all aspects of each transaction contemplated
hereby, the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Administrative Agent,
the Arrangers and the Lenders, is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Administrative Agent, the Arrangers or the Lenders, has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether any
Arranger or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Administrative Agent, the
Arrangers or the Lenders has any obligation to the Borrower or any of its
Affiliates with respect to the financing transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents,
(iv) the Administrative Agent, the Arrangers the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from, and may conflict with, those of the Borrower and its
Affiliates, and none of the Administrative Agent, the Arrangers or the Lenders
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship and (v) the Administrative Agent, the Arrangers
and the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.


(b)           The Borrower acknowledges and agrees that each Lender, the
Arrangers and any Affiliate thereof may lend money to, invest in, and generally
engage in any kind of business with, the Borrower or any of its Affiliates or
any other person or entity that may do business with or own securities of any of
the foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under this Agreement) and without any duty to account therefor
to any other Lender, the Arrangers, the Borrower or any Affiliate of the
foregoing.  Each Lender, the Arrangers and any Affiliate thereof may accept fees
and other consideration from the Borrower or any Affiliate thereof for services
in connection with this Agreement or otherwise without having to account for the
same to any other Lender, the Arrangers, the Borrower or any Affiliate of the
foregoing.
 
83

--------------------------------------------------------------------------------

SECTION 9.20
Acknowledgment and Consent to Bail-In of EEA Financial Institutions.



Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:


(i)            a reduction in full or in part or cancellation of any such
liability;


(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.


ARTICLE X
 
GUARANTY
 
SECTION 10.01
Guaranty.



During the period from and including the Effective Date and to and including the
Closing Date, and not after the Closing Date, the Company hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
the Borrower to the Lenders, and whether arising hereunder or under any other
Loan Document (including all renewals, extensions, amendments, refinancings and
other modifications thereof and all costs, attorneys’ fees and expenses incurred
in connection with the collection or enforcement thereof).  Without limiting the
generality of the foregoing,  the Obligations shall include any such
indebtedness, obligations, and liabilities, or portion thereof, which may be or
hereafter become unenforceable or compromised or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against the
Company or the Borrower under any Debtor Relief Laws.   The Administrative
Agent’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
the Company, and conclusive for the purpose of establishing the amount of the
Obligations.  This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Obligations or any instrument or agreement
evidencing any Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of the Company under this Guaranty, and the Company
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing.
 
84

--------------------------------------------------------------------------------

SECTION 10.02
Rights of Lenders.



The Company consents and agrees that the Lenders may, at any time and from time
to time, without notice or demand, and without affecting the enforceability or
continuing effectiveness hereof:  (a) amend, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Obligations or any part thereof; (b) take, hold, exchange, enforce, waive,
release, fail to perfect, sell, or otherwise dispose of any security for the
payment of this Guaranty or any Obligations; (c) apply such security and direct
the order or manner of sale thereof as the Administrative Agent and the Lenders
in their sole discretion may determine; and (d) release or substitute one or
more of any endorsers or other guarantors of any of the Obligations.  Without
limiting the generality of the foregoing, the Company consents to the taking of,
or failure to take, any action which might in any manner or to any extent vary
the risks of the Company under this Guaranty or which, but for this provision,
might operate as a discharge of the Company.


SECTION 10.03
Certain Waivers.



The Company waives (a) any defense arising by reason of any disability or other
defense of the Borrower or any other guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Lender) of the liability of the
Borrower; (b) any defense based on any claim that the Company’ obligations
exceed or are more burdensome than those of the Borrower; (c) the benefit of any
statute of limitations affecting the Company’ liability hereunder; (d) any right
to proceed against the Borrower, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Lender whatsoever;
(e) any benefit of and any right to participate in any security now or hereafter
held by any Lender; and (f) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by Applicable
Law limiting the liability of or exonerating guarantors or sureties.  The
Company expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Obligations, and
all notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Obligations
 
85

--------------------------------------------------------------------------------

SECTION 10.04
Obligations Independent.



The obligations of the Company hereunder are those of primary obligor, and not
merely as surety, and are independent of the Obligations and the obligations of
any other guarantor, and a separate action may be brought against the Company to
enforce this Guaranty whether or not the Borrower or any other person or entity
is joined as a party.


SECTION 10.05
Subrogation.



The Company shall not exercise any right of subrogation, contribution,
indemnity, reimbursement or similar rights with respect to any payments it makes
under this Guaranty until all of the Obligations and any amounts payable under
this Guaranty have been indefeasibly paid and performed in full and the
Commitments and this Agreement are terminated.  If any amounts are paid to the
Company in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Lenders and shall forthwith be paid to the
Lenders to reduce the amount of the Obligations, whether matured or unmatured.


SECTION 10.06
Termination; Reinstatement.



This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until the Closing
Date.  Notwithstanding the foregoing, this Guaranty shall continue in full force
and effect or be revived, as the case may be, if any payment by or on behalf of
the Borrower or the Company prior to the Closing Date is made, or any of the
Lenders exercises its right of setoff, in respect of the Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any of the Lenders in
their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Lenders are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction.  The
obligations of the Company under this paragraph shall survive termination of
this Guaranty.


SECTION 10.07
Subordination.



The Company hereby subordinates the payment of all obligations and indebtedness
of the Borrower owing to the Company, whether now existing or hereafter arising,
including but not limited to any obligation of the Borrower to the Company as
subrogee of the Lenders or resulting from the Company’s performance under this
Guaranty, to the indefeasible payment in full in cash of all Obligations.  If
the Lenders so request, any such obligation or indebtedness of the Borrower to
the Company shall be enforced and performance received by the Company as trustee
for the Lenders and the proceeds thereof shall be paid over to the Lenders on
account of the Obligations, but without reducing or affecting in any manner the
liability of the Company under this Guaranty.
 
86

--------------------------------------------------------------------------------

SECTION 10.08
Stay of Acceleration.



If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against the Company or the Borrower
under any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless
be payable by the Company immediately upon demand by the Lenders.


SECTION 10.09
Condition of Borrower.



The Company acknowledges and agrees that it has the sole responsibility for, and
has adequate means of, obtaining from the Borrower and any other guarantor such
information concerning the financial condition, business and operations of the
Borrower and any such other guarantor as the Company requires, and that none of
the Lenders has any duty, and the Company is not relying on the Lenders at any
time, to disclose to the Company any information relating to the business,
operations or financial condition of the Borrower or any other guarantor (the
Company waiving any duty on the part of the Lenders to disclose such information
and any defense relating to the failure to provide the same).


SECTION 10.10
Representations and Warranties.



On the Effective Date, the Company represents and warrants that each of the
representations and warranties set forth in Sections 5.01(a), (b), (c), (d),
(f)(i), (h) and (u) of this Agreement (as modified to substitute “the Company”
for “the Borrower”, as applicable) are true and correct in all material respects
(except for representations and warranties qualified by materiality, which shall
be true and correct in all respects).



 
SECTION 10.11
Termination.

 
Upon the earlier of (i) the funding of all or any portion of the Loans on the
Closing Date, and (ii) the Termination Date, in each case, all obligations of
the Company under this Article X shall automatically terminate and be released
and shall have no further effect, without the requirement for any further action
by any Person or notice to any Person, and the Administrative Agent shall
promptly (and each Lender, by authorization of the Administrative Agent’s
entering into this Agreement, hereby authorizes the Administrative Agent to)
take such actions and execute any such documents as may be reasonably requested
by the Company and at the Company’s expense to further document and evidence
such termination and release.
 
[SIGNATURE PAGES FOLLOW]
 
87

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

 
BANK OF AMERICA, N.A.,
 
as Administrative Agent
     
By:
/s/ Kevin L. Ahart
   
Name:  Kevin L. Ahart
   
Title:  Vice President

 
[Signature Page to ETG Acquisition Corp. Credit Agreement]
 

--------------------------------------------------------------------------------

 
SOUTH JERSEY INDUSTRIES, INC.
     
By:
/s/ Ann T. Anthony
   
Name:  Ann T. Anthony
   
Title:  Vice President, Treasurer, and Acting 
Corporate Secretary

 
[Signature Page to ETG Acquisition Corp. Credit Agreement]
 

--------------------------------------------------------------------------------

 
ETG ACQUISITION CORP.
     
By:
/s/ Ann T. Anthony
   
Name:  Ann T. Anthony
   
Title:  Secretary and Treasurer

 
[Signature Page to ETG Acquisition Corp. Credit Agreement]
 

--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A., as a Lender
     
By:
/s/ Joseph Flynn
   
Name:  Joseph Flynn
   
Title:  SVP

 
[Signature Page to ETG Acquisition Corp. Credit Agreement]
 

--------------------------------------------------------------------------------

 
TD Bank, N.A., as a Lender
       
By:
/s/ Vijay Prasad
   
Name:  Vijay Prasad
   
Title:  Senior Vice President



[Signature Page to ETG Acquisition Corp. Credit Agreement]
 

--------------------------------------------------------------------------------

 
JPMorgan Chase Bank, N.A., as a Lender
       
By:
/s/ Justin Martin
   
Name:  Justin Martin
   
Title:  Authorized Officer

 
[Signature Page to ETG Acquisition Corp. Credit Agreement]
 

--------------------------------------------------------------------------------

 
MORGAN STANLEY BANK, N.A., as a Lender
     
By:
/s/ Anjelica Kelly
   
Name:  Anjelica Kelly
   
Title:  Authorized Signatory



[Signature Page to ETG Acquisition Corp. Credit Agreement]
 

--------------------------------------------------------------------------------

 
PNC Bank, National Association, as a Lender
       
By:
/s/ Thomas E. Redmond
   
Name:  Thomas E. Redmond
   
Title:  Managing Director



[Signature Page to ETG Acquisition Corp. Credit Agreement]
 

--------------------------------------------------------------------------------

 
Wells Fargo Bank, N.A., as a Lender
     
By:
/s/ Jesse Tannuzzo
   
Name:  Jesse Tannuzzo
   
Title:  Vice President

 
[Signature Page to ETG Acquisition Corp. Credit Agreement]
 

--------------------------------------------------------------------------------

 
BRANCH BANKING AND TRUST COMPANY, as a Lender
       
By:
/s/ Ryan T. Hamilton
   
Name:  Ryan T. Hamilton
   
Title:  Vice President

 
[Signature Page to ETG Acquisition Corp. Credit Agreement]
 
 

--------------------------------------------------------------------------------